Case 2:19-bk-10489-BR   Doc 32-1 Filed 04/09/19 Entered 04/09/19 09:31:43   Desc
                            Exhibit 1-10 Page 1 of 83




         EXHIBIT 1
Case 2:19-bk-10489-BR   Doc 32-1 Filed 04/09/19 Entered 04/09/19 09:31:43   Desc
                            Exhibit 1-10 Page 2 of 83

     Redacted                                                   Redacted
Case 2:19-bk-10489-BR   Doc 32-1 Filed 04/09/19 Entered 04/09/19 09:31:43   Desc
                            Exhibit 1-10 Page 3 of 83
Case 2:19-bk-10489-BR   Doc 32-1 Filed 04/09/19 Entered 04/09/19 09:31:43   Desc
                            Exhibit 1-10 Page 4 of 83
Case 2:19-bk-10489-BR   Doc 32-1 Filed 04/09/19 Entered 04/09/19 09:31:43   Desc
                            Exhibit 1-10 Page 5 of 83
Case 2:19-bk-10489-BR   Doc 32-1 Filed 04/09/19 Entered 04/09/19 09:31:43   Desc
                            Exhibit 1-10 Page 6 of 83
Case 2:19-bk-10489-BR   Doc 32-1 Filed 04/09/19 Entered 04/09/19 09:31:43   Desc
                            Exhibit 1-10 Page 7 of 83
Case 2:19-bk-10489-BR   Doc 32-1 Filed 04/09/19 Entered 04/09/19 09:31:43   Desc
                            Exhibit 1-10 Page 8 of 83




          Redacted
Case 2:19-bk-10489-BR   Doc 32-1 Filed 04/09/19 Entered 04/09/19 09:31:43   Desc
                            Exhibit 1-10 Page 9 of 83
Case 2:19-bk-10489-BR   Doc 32-1 Filed 04/09/19 Entered 04/09/19 09:31:43   Desc
                           Exhibit 1-10 Page 10 of 83




         EXHIBIT 2
Case 2:19-bk-10489-BR   Doc 32-1 Filed 04/09/19 Entered 04/09/19 09:31:43   Desc
                           Exhibit 1-10 Page 11 of 83




                          Redacted
Case 2:19-bk-10489-BR        Doc 32-1 Filed 04/09/19 Entered 04/09/19 09:31:43   Desc
                                Exhibit 1-10 Page 12 of 83




                  Redacted


Redacted




       Redacted




Redacted
Case 2:19-bk-10489-BR   Doc 32-1 Filed 04/09/19 Entered 04/09/19 09:31:43   Desc
                           Exhibit 1-10 Page 13 of 83
Case 2:19-bk-10489-BR   Doc 32-1 Filed 04/09/19 Entered 04/09/19 09:31:43   Desc
                           Exhibit 1-10 Page 14 of 83
Case 2:19-bk-10489-BR   Doc 32-1 Filed 04/09/19 Entered 04/09/19 09:31:43   Desc
                           Exhibit 1-10 Page 15 of 83
Case 2:19-bk-10489-BR   Doc 32-1 Filed 04/09/19 Entered 04/09/19 09:31:43   Desc
                           Exhibit 1-10 Page 16 of 83
Case 2:19-bk-10489-BR   Doc 32-1 Filed 04/09/19 Entered 04/09/19 09:31:43   Desc
                           Exhibit 1-10 Page 17 of 83
Case 2:19-bk-10489-BR   Doc 32-1 Filed 04/09/19 Entered 04/09/19 09:31:43   Desc
                           Exhibit 1-10 Page 18 of 83
Case 2:19-bk-10489-BR   Doc 32-1 Filed 04/09/19 Entered 04/09/19 09:31:43   Desc
                           Exhibit 1-10 Page 19 of 83
Case 2:19-bk-10489-BR   Doc 32-1 Filed 04/09/19 Entered 04/09/19 09:31:43   Desc
                           Exhibit 1-10 Page 20 of 83
Case 2:19-bk-10489-BR   Doc 32-1 Filed 04/09/19 Entered 04/09/19 09:31:43   Desc
                           Exhibit 1-10 Page 21 of 83
Case 2:19-bk-10489-BR   Doc 32-1 Filed 04/09/19 Entered 04/09/19 09:31:43   Desc
                           Exhibit 1-10 Page 22 of 83
Case 2:19-bk-10489-BR   Doc 32-1 Filed 04/09/19 Entered 04/09/19 09:31:43   Desc
                           Exhibit 1-10 Page 23 of 83
Case 2:19-bk-10489-BR   Doc 32-1 Filed 04/09/19 Entered 04/09/19 09:31:43   Desc
                           Exhibit 1-10 Page 24 of 83
Case 2:19-bk-10489-BR   Doc 32-1 Filed 04/09/19 Entered 04/09/19 09:31:43   Desc
                           Exhibit 1-10 Page 25 of 83
Case 2:19-bk-10489-BR   Doc 32-1 Filed 04/09/19 Entered 04/09/19 09:31:43   Desc
                           Exhibit 1-10 Page 26 of 83
                                                                       Redacted




         Redacted
Case 2:19-bk-10489-BR   Doc 32-1 Filed 04/09/19 Entered 04/09/19 09:31:43   Desc
                           Exhibit 1-10 Page 27 of 83


           Redacted
Case 2:19-bk-10489-BR   Doc 32-1 Filed 04/09/19 Entered 04/09/19 09:31:43   Desc
                           Exhibit 1-10 Page 28 of 83




           Redacted                                             Redacted
Case 2:19-bk-10489-BR   Doc 32-1 Filed 04/09/19 Entered 04/09/19 09:31:43   Desc
                           Exhibit 1-10 Page 29 of 83
Case 2:19-bk-10489-BR   Doc 32-1 Filed 04/09/19 Entered 04/09/19 09:31:43   Desc
                           Exhibit 1-10 Page 30 of 83
Case 2:19-bk-10489-BR   Doc 32-1 Filed 04/09/19 Entered 04/09/19 09:31:43   Desc
                           Exhibit 1-10 Page 31 of 83



                                                                Redacted
Case 2:19-bk-10489-BR   Doc 32-1 Filed 04/09/19 Entered 04/09/19 09:31:43   Desc
                           Exhibit 1-10 Page 32 of 83
Case 2:19-bk-10489-BR   Doc 32-1 Filed 04/09/19 Entered 04/09/19 09:31:43   Desc
                           Exhibit 1-10 Page 33 of 83
Case 2:19-bk-10489-BR   Doc 32-1 Filed 04/09/19 Entered 04/09/19 09:31:43   Desc
                           Exhibit 1-10 Page 34 of 83




         EXHIBIT 3
Case 2:19-bk-10489-BR   Doc 32-1 Filed 04/09/19 Entered 04/09/19 09:31:43   Desc
                           Exhibit 1-10 Page 35 of 83




           Redacted




                      Redacted
Case 2:19-bk-10489-BR   Doc 32-1 Filed 04/09/19 Entered 04/09/19 09:31:43   Desc
                           Exhibit 1-10 Page 36 of 83




 Redacted Redacted

                                                          Redacted


                               Redacted
         Redact
       Redacted
         ed




Redacted
Case 2:19-bk-10489-BR   Doc 32-1 Filed 04/09/19 Entered 04/09/19 09:31:43   Desc
                           Exhibit 1-10 Page 37 of 83




         EXHIBIT 4
Case
 Case2:19-bk-10489-BR
       2:19-bk-10489-BR Doc
                         Doc32-1
                              1 Filed
                                    Filed01/17/19
                                          04/09/19 Entered
                                                     Entered01/17/19
                                                             04/09/1913:50:16
                                                                      09:31:43 Desc
                                                                                Desc
                         Main
                            Exhibit
                               Document
                                    1-10 Page Page3813
                                                    of 83
                                                       of 57
Case
 Case2:19-bk-10489-BR
       2:19-bk-10489-BR Doc
                         Doc32-1
                              1 Filed
                                    Filed01/17/19
                                          04/09/19 Entered
                                                     Entered01/17/19
                                                             04/09/1913:50:16
                                                                      09:31:43 Desc
                                                                                Desc
                         Main
                            Exhibit
                               Document
                                    1-10 Page Page3914
                                                    of 83
                                                       of 57
Case
 Case2:19-bk-10489-BR
       2:19-bk-10489-BR Doc
                         Doc32-1
                              1 Filed
                                    Filed01/17/19
                                          04/09/19 Entered
                                                     Entered01/17/19
                                                             04/09/1913:50:16
                                                                      09:31:43 Desc
                                                                                Desc
                         Main
                            Exhibit
                               Document
                                    1-10 Page Page4015
                                                    of 83
                                                       of 57
Case
 Case2:19-bk-10489-BR
       2:19-bk-10489-BR Doc
                         Doc32-1
                              1 Filed
                                    Filed01/17/19
                                          04/09/19 Entered
                                                     Entered01/17/19
                                                             04/09/1913:50:16
                                                                      09:31:43 Desc
                                                                                Desc
                         Main
                            Exhibit
                               Document
                                    1-10 Page Page4116
                                                    of 83
                                                       of 57
Case
 Case2:19-bk-10489-BR
       2:19-bk-10489-BR Doc
                         Doc32-1
                              1 Filed
                                    Filed01/17/19
                                          04/09/19 Entered
                                                     Entered01/17/19
                                                             04/09/1913:50:16
                                                                      09:31:43 Desc
                                                                                Desc
                         Main
                            Exhibit
                               Document
                                    1-10 Page Page4217
                                                    of 83
                                                       of 57
Case
 Case2:19-bk-10489-BR
       2:19-bk-10489-BR Doc
                         Doc32-1
                              1 Filed
                                    Filed01/17/19
                                          04/09/19 Entered
                                                     Entered01/17/19
                                                             04/09/1913:50:16
                                                                      09:31:43 Desc
                                                                                Desc
                         Main
                            Exhibit
                               Document
                                    1-10 Page Page4318
                                                    of 83
                                                       of 57
Case
 Case2:19-bk-10489-BR
       2:19-bk-10489-BR Doc
                         Doc32-1
                              1 Filed
                                    Filed01/17/19
                                          04/09/19 Entered
                                                     Entered01/17/19
                                                             04/09/1913:50:16
                                                                      09:31:43 Desc
                                                                                Desc
                         Main
                            Exhibit
                               Document
                                    1-10 Page Page4419
                                                    of 83
                                                       of 57
Case
 Case2:19-bk-10489-BR
       2:19-bk-10489-BR Doc
                         Doc32-1
                              1 Filed
                                    Filed01/17/19
                                          04/09/19 Entered
                                                     Entered01/17/19
                                                             04/09/1913:50:16
                                                                      09:31:43 Desc
                                                                                Desc
                         Main
                            Exhibit
                               Document
                                    1-10 Page Page4522
                                                    of 83
                                                       of 57
Case 2:19-bk-10489-BR   Doc 32-1 Filed 04/09/19 Entered 04/09/19 09:31:43   Desc
                           Exhibit 1-10 Page 46 of 83




         EXHIBIT 5
2/15/2019   Case 2:19-bk-10489-BR                    Doc 32-1CM/ECF - U.S.
                                                                Filed      Bankruptcy Court
                                                                        04/09/19            (v5.2.1 - LIVE)
                                                                                         Entered        04/09/19 09:31:43 Desc
                                                        Exhibit 1-10 Page 47 of 83
                                                                                       PlnDue, Incomplete, DISMISSED, CLOSED


                                                     U.S. Bankruptcy Court
                                            Central District of California (Los Angeles)
                                             Bankruptcy Petition #: 2:10-bk-52977-EC
                                                                                                Date filed:   10/06/2010
 Assigned to: Ellen Carroll                                                               Date terminated:    02/07/2011
 Chapter 13                                                                               Debtor dismissed:   12/09/2010
 Voluntary                                                                                    341 meeting:    11/15/2010
 Asset


 Debtor disposition: Dismissed for Failure to File
 Information

 Debtor                                                                              represented by Karen Diane Golden
 Karen Diane Golden                                                                                 PRO SE
 2450 E Del Mar Unit 34
 Pasadena, CA 91107
 LOS ANGELES-CA
 626-399-8104
 SSN / ITIN: xxx-xx-0596
 aka Karen Diane Stabe
 aka Karen Golden
 aka Karen D Golden

 Trustee
 Kathy A Dockery (TR)
 801 Figueroa Street, Suite 1850
 Los Angeles, CA 90017
 (213) 996-4400

 U.S. Trustee
 United States Trustee (LA)
 915 Wilshire Blvd, Suite 1850
 Los Angeles, CA 90017
 (213) 894-6811


     Filing Date                             #                                               Docket Text

   10/06/2010                              1                         Chapter 13 Voluntary Petition . Receipt Number o, Fee Amount
                                           (10 pgs; 3 docs)          $274 Filed by Karen Diane Golden Schedule A due 10/20/2010.
                                                                     Schedule B due 10/20/2010. Schedule C due 10/20/2010.
                                                                     Schedule D due 10/20/2010. Schedule E due 10/20/2010.
                                                                     Schedule F due 10/20/2010. Schedule G due 10/20/2010.
                                                                     Schedule H due 10/20/2010. Schedule I due 10/20/2010. Schedule
https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?906937761111589-L_1_0-1                                                               1/4
2/15/2019   Case 2:19-bk-10489-BR                    Doc 32-1CM/ECF - U.S.
                                                                Filed      Bankruptcy Court
                                                                        04/09/19            (v5.2.1 - LIVE)
                                                                                         Entered        04/09/19 09:31:43 Desc
                                                        ExhibitJ1-10      Page     48  of   83
                                                                 due 10/20/2010. Statement of Financial Affairs due 10/20/2010.
                                                               Chapter 13 Plan due by 10/20/2010. Statement - Form 22C Due:
                                                               10/20/2010. Notice of available chapters due 10/20/2010.
                                                               Statement of assistance of non-attorney due 10/20/2010. Summary
                                                               of schedules due 10/20/2010. Declaration concerning debtors
                                                               schedules due 10/20/2010. Cert. of Credit Counseling due by
                                                               10/20/2010. Statistical Summary due 10/20/2010. Debtor
                                                               Certification of Employment Income due by 10/20/2010. Section
                                                               316 due 11/22/2010. Incomplete Filings due by 10/20/2010.
                                                               (Ghaltchi, Dina) (Entered: 10/06/2010)

                                           2                         Meeting of Creditors with 341(a) meeting to be held on 11/15/2010
                                           (2 pgs)                   at 04:00 PM at RM 103, 725 S Figueroa St, Los Angeles, CA
                                                                     90017. Confirmation hearing to be held on 12/16/2010 at 01:30
                                                                     PM at Crtrm 1639, 255 E Temple St., Los Angeles, CA 90012.
                                                                     Proof of Claim due by 02/14/2011. (Ghaltchi, Dina) (Entered:
   10/06/2010                                                        10/06/2010)

                                           3                         Statement of Social Security Number(s) Form B21 Filed by Debtor
   10/06/2010                                                        Karen Diane Golden . (Ghaltchi, Dina) (Entered: 10/06/2010)

                                                                     Receipt of Chapter 13 Filing Fee - $274.00 by 12. Receipt
   10/06/2010                                                        Number 20096112. (admin) (Entered: 10/07/2010)

                                           4                         BNC Certificate of Notice (RE: related document(s)2 Meeting
                                           (5 pgs)                   (AutoAssign Chapter 13)) No. of Notices: 8. Service Date
   10/08/2010                                                        10/08/2010. (Admin.) (Entered: 10/08/2010)

                                           5                         BNC Certificate of Notice (RE: related document(s)1 Voluntary
                                           (2 pgs)                   Petition (Chapter 13) filed by Debtor Karen Diane Golden) No. of
                                                                     Notices: 1. Service Date 10/08/2010. (Admin.) (Entered:
   10/08/2010                                                        10/08/2010)

                                           6                         BNC Certificate of Notice (RE: related document(s)1 Voluntary
                                           (2 pgs)                   Petition (Chapter 13) filed by Debtor Karen Diane Golden) No. of
                                                                     Notices: 1. Service Date 10/08/2010. (Admin.) (Entered:
   10/08/2010                                                        10/08/2010)

                                           7                         Request for courtesy Notice of Electronic Filing (NEF) Filed by
                                           (1 pg)                    Alan Steven Wolf on behalf of Courtesy NEF. (Wolf, Alan)
   10/14/2010                                                        (Entered: 10/14/2010)

                                           8                         Notice of Hearing Filed by. (Dockery (TR), Kathy) (Entered:
   11/01/2010                              (3 pgs)                   11/01/2010)

                                           9                         Order Dismissing Case - Debtor Dismissed. Signed on 12/9/2010.
   12/09/2010                              (6 pgs)                   (Beauchamp, Sonia) (Entered: 12/14/2010)

https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?906937761111589-L_1_0-1                                                                  2/4
2/15/2019Case 2:19-bk-10489-BR Doc 32-1CM/ECF - U.S.
                                          Filed      Bankruptcy Court
                                                  04/09/19            (v5.2.1 - LIVE)
                                                                   Entered        04/09/19 09:31:43 Desc
   12/14/2010              10     Exhibit 1-10      Page     49  of   83
                                         Notice of dismissal (BNC) (Beauchamp, Sonia) (Entered:
                           (1 pg)        12/14/2010)

                                           11                        BNC Certificate of Notice (RE: related document(s)10 Notice of
                                           (2 pgs)                   dismissal (BNC)) No. of Notices: 9. Service Date 12/16/2010.
   12/16/2010                                                        (Admin.) (Entered: 12/16/2010)

                                           12                        Chapter 13 Trustee's Final Report and Account . (Dockery (TR),
                                           (3 pgs)                   Kathy) CORRECTION: Pdf is blank. Trustee to re-file. Modified
   12/27/2010                                                        on 12/28/2010 (Beauchamp, Sonia). (Entered: 12/27/2010)

                                           13                        Proof of service Filed by (RE: related document(s)12 Chapter 13
                                           (1 pg)                    Trustee's Final Report and Account (batch)). (Dockery (TR),
   12/27/2010                                                        Kathy) (Entered: 12/27/2010)

                                           14                        ORDER discharging chapter 13 panel trustee and exonerate bond
                                           (1 pg)                    liability Signed on 1/6/2011. (Queen, Sandra) (Entered:
   01/06/2011                                                        01/06/2011)

                                           15                        Transfer of Claim(s) Transferor: Chase Bank USA, N.A. (Claim
                                           (2 pgs; 2 docs)           No.2); To eCAST Settlement Corporation Filed by Becket
   01/10/2011                                                        2,Alane. (Becket 2,Alane) (Entered: 01/10/2011)

                                           16                        BNC Certificate of Notice - Transfer of Claim (RE: related
                                           (2 pgs)                   document(s)15 Transfer of Claim) No. of Notices: 1. Service Date
   01/12/2011                                                        01/12/2011. (Admin.) (Entered: 01/12/2011)

                                           17                        Bankruptcy Case Closed - DISMISSED (Queen, Sandra)
   02/07/2011                              (1 pg)                    (Entered: 02/07/2011)




                                                             PACER Service Center
                                                                  Transaction Receipt
                                                                      02/15/2019 10:42:28
                                      PACER                                         Client
                                                      Pacerwolf:2558381:4814562
                                      Login:                                        Code:
                                                                                              2:10-bk-52977-EC Fil
                                                                                              or Ent: filed Doc
                                                                                              From: 0 Doc To:
                                                                                    Search
                                      Description: Docket Report                              99999999 Term:
                                                                                    Criteria:
                                                                                              included Format:
                                                                                              html Page counts for
                                                                                              documents: included
                                      Billable
                                                      2                             Cost:    0.20
                                      Pages:
https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?906937761111589-L_1_0-1                                                                 3/4
2/15/2019   Case 2:19-bk-10489-BR                    Doc 32-1CM/ECF - U.S.
                                                                Filed      Bankruptcy Court
                                                                        04/09/19            (v5.2.1 - LIVE)
                                                                                         Entered        04/09/19 09:31:43   Desc
                                                        Exhibit 1-10 Page 50 of 83




https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?906937761111589-L_1_0-1                                                            4/4
Case 2:19-bk-10489-BR   Doc 32-1 Filed 04/09/19 Entered 04/09/19 09:31:43   Desc
                           Exhibit 1-10 Page 51 of 83




         EXHIBIT 6
2/15/2019   Case 2:19-bk-10489-BR                   Doc 32-1CM/ECF - U.S.
                                                               Filed      Bankruptcy Court
                                                                       04/09/19            (v5.2.1 - LIVE)
                                                                                        Entered        04/09/19 09:31:43   Desc
                                                       Exhibit 1-10 Page 52 of 83
                                                                                                                             CLOSED


                                                     U.S. Bankruptcy Court
                                            Central District of California (Los Angeles)
                                             Bankruptcy Petition #: 2:11-bk-40840-SK
                                                                                                Date filed:   07/19/2011
 Assigned to: Sandra R. Klein                                                             Date terminated:    01/25/2012
 Chapter 13                                                                               Debtor dismissed:   11/07/2011
 Voluntary                                                                                    341 meeting:    08/26/2011
 Asset


 Debtor disposition: Dismissed for Other Reason

 Debtor                                                                              represented by Karen D Golden
 Karen D Golden                                                                                     PRO SE
 2450 E Del Mar #34
 Pasadena, CA 91107
 LOS ANGELES-CA
 626-403-9445
 SSN / ITIN: xxx-xx-0596

 Trustee
 Kathy A Dockery (TR)
 801 Figueroa Street, Suite 1850
 Los Angeles, CA 90017
 (213) 996-4400

 U.S. Trustee
 United States Trustee (LA)
 915 Wilshire Blvd, Suite 1850
 Los Angeles, CA 90017
 (213) 894-6811


     Filing Date                             #                                                Docket Text

   07/19/2011                             1                         Chapter 13 Voluntary Petition . Receipt Number O, Fee Amount
                                          (6 pgs; 3 docs)           $274 Filed by Karen D Golden Schedule A due 8/2/2011.
                                                                    Schedule B due 8/2/2011. Schedule C due 8/2/2011. Schedule D
                                                                    due 8/2/2011. Schedule E due 8/2/2011. Schedule F due 8/2/2011.
                                                                    Schedule G due 8/2/2011. Schedule H due 8/2/2011. Schedule I
                                                                    due 8/2/2011. Schedule J due 8/2/2011. Statement of Financial
                                                                    Affairs due 8/2/2011. Chapter 13 Plan due by 8/2/2011. Statement
                                                                    - Form 22C Due: 8/2/2011.Statement of Related Case due
                                                                    8/2/2011. Notice of available chapters due 8/2/2011. Statement of
                                                                    assistance of non-attorney due 8/2/2011. Verification of creditor
https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?939997414098804-L_1_0-1                                                                 1/5
2/15/2019   Case 2:19-bk-10489-BR                   Doc 32-1CM/ECF - U.S.
                                                               Filed      Bankruptcy Court
                                                                       04/09/19            (v5.2.1 - LIVE)
                                                                                        Entered        04/09/19 09:31:43 Desc
                                                       Exhibitmatrix
                                                               1-10 due  Page     53  of   83
                                                                           8/2/2011. Summary of schedules due 8/2/2011.
                                                              Declaration concerning debtors schedules due 8/2/2011. Cert. of
                                                              Credit Counseling due by 8/2/2011. Statistical Summary due
                                                              8/2/2011. Exhibit D due 8/2/2011. Debtor Certification of
                                                              Employment Income due by 8/2/2011. Incomplete Filings due by
                                                              8/2/2011. (Gae, Hannah) (Entered: 07/19/2011)

                                          2                         Meeting of Creditors with 341(a) meeting to be held on 08/26/2011
                                          (2 pgs)                   at 01:00 PM at RM 103, 725 S Figueroa St, Los Angeles, CA
                                                                    90017. Confirmation hearing to be held on 11/03/2011 at 10:00
                                                                    AM at Crtrm 1575, 255 E Temple St., Los Angeles, CA 90012.
                                                                    Proof of Claim due by 11/25/2011. (Gae, Hannah) (Entered:
   07/19/2011                                                       07/19/2011)

                                          3                         Statement of Social Security Number(s) Form B21 Filed by Debtor
   07/19/2011                                                       Karen D Golden . (Gae, Hannah) (Entered: 07/19/2011)

                                                                    Receipt of Chapter 13 Filing Fee - $274.00 by 18. Receipt
   07/19/2011                                                       Number 20120016. (admin) (Entered: 07/20/2011)

                                          4                         BNC Certificate of Notice (RE: related document(s)2 Meeting
                                          (5 pgs)                   (AutoAssign Chapter 13)) No. of Notices: 4. Service Date
   07/21/2011                                                       07/21/2011. (Admin.) (Entered: 07/21/2011)

                                          5                         BNC Certificate of Notice (RE: related document(s)1 Voluntary
                                          (2 pgs)                   Petition (Chapter 13) filed by Debtor Karen D Golden) No. of
                                                                    Notices: 1. Service Date 07/21/2011. (Admin.) (Entered:
   07/21/2011                                                       07/21/2011)

                                          6                         BNC Certificate of Notice (RE: related document(s)1 Voluntary
                                          (2 pgs)                   Petition (Chapter 13) filed by Debtor Karen D Golden) No. of
                                                                    Notices: 1. Service Date 07/21/2011. (Admin.) (Entered:
   07/21/2011                                                       07/21/2011)

                                          7                         Request for courtesy Notice of Electronic Filing (NEF) Filed by
                                          (1 pg)                    Daniel K Fujimoto on behalf of Courtesy NEF. (Fujimoto, Daniel)
   07/28/2011                                                       (Entered: 07/28/2011)

   08/02/2011                             8                         Summary of Schedules , Statistical Summary of Certain Liabilities,
                                          (43 pgs)                  Statement of related cases , Notice of available chapters
                                                                    (SIGNATURE MISSING), Schedule A , Schedule B , Schedule C
                                                                    , Schedule D , Schedule E , Schedule F , Schedule G , Schedule H ,
                                                                    Schedule I , Schedule J , Declaration concerning debtor's schedules
                                                                    , Statement of Financial Affairs , Exhibit D , Chapter 13 Statement
                                                                    of Current Monthly and Disposable Income Filed by Debtor Karen
                                                                    D Golden (RE: related document(s)1 Voluntary Petition (Chapter
                                                                    13)). (Fentroy, Rita) CORRECTION: Statement of Financial

https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?939997414098804-L_1_0-1                                                                   2/5
2/15/2019   Case 2:19-bk-10489-BR                   Doc 32-1CM/ECF - U.S.
                                                               Filed      Bankruptcy Court
                                                                       04/09/19            (v5.2.1 - LIVE)
                                                                                        Entered        04/09/19 09:31:43 Desc
                                                       ExhibitAffairs
                                                               1-10 missing
                                                                         Pagesignature.
                                                                                  54 of 83Modified on 8/4/2011 (Kim, Ji Yun).
                                                              (Entered: 08/03/2011)

                                          9                         Chapter 13 Plan Filed by Debtor Karen D Golden (RE: related
                                          (7 pgs)                   document(s)1 Chapter 13 Voluntary Petition . Receipt Number O,
                                                                    Fee Amount $274 Filed by Karen D Golden Schedule A due
                                                                    8/2/2011. Schedule B due 8/2/2011. Schedule C due 8/2/2011.
                                                                    Schedule D due 8/2/2011. Schedule E due 8/2/2011. Schedule F
                                                                    due 8/2/2011. Schedule G due 8/2/2011. Schedule H due
                                                                    8/2/2011. Schedule I due 8/2/2011. Schedule J due 8/2/2011.
                                                                    Statement of Financial Affairs due 8/2/2011. Chapter 13 Plan due
                                                                    by 8/2/2011. Statement - Form 22C Due: 8/2/2011.Statement of
                                                                    Related Case due 8/2/2011. Notice of available chapters due
                                                                    8/2/2011. Statement of assistance of non-attorney due 8/2/2011.
                                                                    Verification of creditor matrix due 8/2/2011. Summary of schedules
                                                                    due 8/2/2011. Declaration concerning debtors schedules due
                                                                    8/2/2011. Cert. of Credit Counseling due by 8/2/2011. Statistical
                                                                    Summary due 8/2/2011. Exhibit D due 8/2/2011. Debtor
                                                                    Certification of Employment Income due by 8/2/2011. Incomplete
   08/02/2011                                                       Filings due by 8/2/2011.). (Fentroy, Rita) (Entered: 08/03/2011)

                                          10                        Certificate of Credit Counseling Filed by Debtor Karen D Golden
                                          (1 pg)                    (RE: related document(s)1 Voluntary Petition (Chapter 13)).
   08/02/2011                                                       (Fentroy, Rita) (Entered: 08/03/2011)

                                          11                        Addendum to Chapter 13 Plan Concerning Debtors Who are
                                          (5 pgs)                   Repaying Debt Secured by a Mortgage on Real Property or a Lien
                                                                    on Personal Property the Debtor Occupies as the Debtor's Principal
                                                                    Residence Filed by Debtor Karen D Golden . (Fentroy, Rita)
   08/02/2011                                                       (Entered: 08/03/2011)

                                          12                        Objection to Confirmation of Plan Filed by Creditor U.S. Bank
                                          (9 pgs; 2 docs)           National Association, as trustee, on behalf of the holders of the
                                                                    Terwin Mortgage Trust 2006-7 Asset-Backed Certificates, TMTS
                                                                    Series 2006-7 (RE: related document(s)9 Chapter 13 Plan Filed by
                                                                    Debtor Karen D Golden). (Attachments: 1 Proof of Service)
   08/15/2011                                                       (Fujimoto, Daniel) (Entered: 08/15/2011)

                                          13                        Notice of Hearing Filed by. (Dockery (TR), Kathy) (Entered:
   08/15/2011                             (3 pgs)                   08/15/2011)

   09/09/2011                             14                        Notice of motion and motion for relief from the automatic stay with
                                          (52 pgs; 3 docs)          supporting declarations REAL PROPERTY RE: 2450 East Del
                                                                    Mar Boulevard #34, Pasadena, CA 91107 . Fee Amount $150,
                                                                    Filed by Creditor U.S. Bank National Association, as trustee, on
                                                                    behalf of the holders of the Terwin Mortgage Trust 2006-7 Asset-
                                                                    Backed Certificates, TMTS Series 2006-7 (Attachments: 1
                                                                    Exhibits2 Proof of Service) (Bruso, Patrick) (Entered: 09/09/2011)
https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?939997414098804-L_1_0-1                                                                   3/5
2/15/2019   Case 2:19-bk-10489-BR                   Doc 32-1CM/ECF - U.S.
                                                               Filed      Bankruptcy Court
                                                                       04/09/19            (v5.2.1 - LIVE)
                                                                                        Entered        04/09/19 09:31:43 Desc
                                                       Exhibit 1-10 Page 55 of 83
                                                              Receipt of Motion for Relief from Stay - Real Property(2:11-bk-
                                                              40840-SK) [motion,nmrp] ( 150.00) Filing Fee. Receipt number
                                                              22385622. Fee amount 150.00. (U.S. Treasury) (Entered:
   09/09/2011                                                 09/09/2011)

                                                                    Hearing Set (RE: related document(s)14 Motion for Relief from
                                                                    Stay - Real Property filed by Creditor U.S. Bank National
                                                                    Association, as trustee, on behalf of the holders of the Terwin
                                                                    Mortgage Trust 2006-7 Asset-Backed Certificates, TMTS Series
                                                                    2006-7) The Hearing date is set for 10/5/2011 at 08:30 AM at
                                                                    Crtrm 1575, 255 E Temple St., Los Angeles, CA 90012. The case
   09/12/2011                                                       judge is Sandra R. Klein (Bakchellian, Mary) (Entered: 09/12/2011)

                                          15                        Opposition to (related document(s): 14 Notice of motion and
                                          (12 pgs)                  motion for relief from the automatic stay with supporting
                                                                    declarations REAL PROPERTY RE: 2450 East Del Mar Boulevard
                                                                    #34, Pasadena, CA 91107 . Fee Amount $150, filed by Creditor
                                                                    U.S. Bank National Association, as trustee, on behalf of the holders
                                                                    of the Terwin Mortgage Trust 2006-7 Asset-Backed Certificates,
                                                                    TMTS Series 2006-7) Filed by Debtor Karen D Golden (Tatum,
   09/21/2011                                                       Shafari) (Entered: 09/22/2011)

                                          16                        Reply to (related document(s): 15 Opposition filed by Debtor
                                          (4 pgs; 2 docs)           Karen D Golden) Filed by Creditor U.S. Bank National
                                                                    Association, as trustee, on behalf of the holders of the Terwin
                                                                    Mortgage Trust 2006-7 Asset-Backed Certificates, TMTS Series
                                                                    2006-7 (Attachments: 1 Proof of Service) (Bruso, Patrick)
   09/28/2011                                                       (Entered: 09/28/2011)

                                          17                        Notice of Hearing Filed by. (Dockery (TR), Kathy) (Entered:
   10/03/2011                             (3 pgs)                   10/03/2011)

                                          18                        Order Granting Motion for relief from the automatic stay REAL
                                          (5 pgs)                   PROPERTY (BNC-PDF) (Related Doc # 14 ) Signed on
   10/26/2011                                                       10/26/2011 (Carranza, Shemainee) (Entered: 10/26/2011)

                                          19                        BNC Certificate of Notice - PDF Document. (RE: related
                                          (7 pgs)                   document(s) 18 Motion for relief from the automatic stay REAL
                                                                    PROPERTY (BNC-PDF)) No. of Notices: 1. Notice Date
   10/28/2011                                                       10/28/2011. (Admin.) (Entered: 10/28/2011)

                                          20                        ORDER and Notice of dismissal arising from chapter 13
                                          (1 pg)                    confirmation hearing (11 U.S.C. Section 109(g))(BNC) - Debtor
                                                                    Dismissed Barred Debtor Golden, Karen D starting 11/7/2011 to
                                                                    5/5/2012 (RE: related document(s)2 Meeting (AutoAssign Chapter
   11/07/2011                                                       13)) (May, Thais D.) (Entered: 11/07/2011)


https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?939997414098804-L_1_0-1                                                                    4/5
2/15/2019Case 2:19-bk-10489-BR Doc 32-1CM/ECF  - U.S.
                                           Filed      Bankruptcy Court
                                                   04/09/19            (v5.2.1 - LIVE)
                                                                    Entered        04/09/19 09:31:43 Desc
   11/09/2011              21      Exhibit 1-10      Page     56  of   83
                                          BNC Certificate of Notice (RE: related document(s) 20 ORDER
                           (3 pgs)        and Notice of Dismissal arising from Ch 13 Conf. Hrg. (11 U.S.C.
                                          Section 109(g)) (BNC)) No. of Notices: 5. Notice Date
                                          11/09/2011. (Admin.) (Entered: 11/09/2011)

                                          22                        Notice of Intent to File Trustees Final Report and Account -
                                          (4 pgs)                   Chapter 13 Dismissed/Converted . (Dockery (TR), Kathy)
   11/18/2011                                                       (Entered: 11/18/2011)

                                          23                        Declaration re: non-receipt of obj to trustee's final report
                                          (1 pg)                    (Dismissed/Converted Chapter 13 Cases) Filed by. (Dockery (TR),
   01/12/2012                                                       Kathy) (Entered: 01/12/2012)

                                          24                        Chapter 13 Trustee's Final Report and Account . (Dockery (TR),
   01/12/2012                             (3 pgs)                   Kathy) (Entered: 01/12/2012)

                                          25                        Proof of service Filed by (RE: related document(s)24 Chapter 13
                                          (1 pg)                    Trustee's Final Report and Account (batch)). (Dockery (TR),
   01/12/2012                                                       Kathy) (Entered: 01/12/2012)

                                          26                        ORDER discharging chapter 13 panel trustee and exonerate bond
                                          (1 pg)                    liability Signed on 1/24/2012. (Carranza, Shemainee) (Entered:
   01/24/2012                                                       01/24/2012)

                                          27                        Bankruptcy Case Closed - DISMISSED (Vandensteen, Nancy)
   01/25/2012                             (1 pg)                    (Entered: 01/25/2012)




                                                             PACER Service Center
                                                                 Transaction Receipt
                                                                     02/15/2019 10:48:19
                                      PACER                                        Client
                                                      Pacerwolf:2558381:4814562
                                      Login:                                       Code:
                                                                                             2:11-bk-40840-SK Fil
                                                                                             or Ent: filed Doc
                                                                                             From: 0 Doc To:
                                                                                   Search
                                      Description: Docket Report                             99999999 Term:
                                                                                   Criteria:
                                                                                             included Format:
                                                                                             html Page counts for
                                                                                             documents: included
                                      Billable
                                                      3                            Cost:    0.30
                                      Pages:




https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?939997414098804-L_1_0-1                                                               5/5
Case 2:19-bk-10489-BR   Doc 32-1 Filed 04/09/19 Entered 04/09/19 09:31:43   Desc
                           Exhibit 1-10 Page 57 of 83




         EXHIBIT 7
2/15/2019   Case 2:19-bk-10489-BR                   Doc 32-1CM/ECF - U.S.
                                                               Filed      Bankruptcy Court
                                                                       04/09/19            (v5.2.1 - LIVE)
                                                                                        Entered        04/09/19 09:31:43 Desc
                                                       Exhibit 1-10 Page 58 of 83
                                                                      DISMISSED, CLOSED, PlnDue, DsclsDue, Incomplete


                                                     U.S. Bankruptcy Court
                                            Central District of California (Los Angeles)
                                             Bankruptcy Petition #: 2:17-bk-14650-SK
                                                                                                           Date filed:   04/16/2017
 Assigned to: Sandra R. Klein                                                                      Date terminated:      05/31/2017
 Chapter 11                                                                                        Debtor dismissed:     04/27/2017
 Voluntary                                                                                              341 meeting:     05/22/2017
 Asset                                                                           Deadline for objecting to discharge:    07/21/2017


 Debtor disposition: Dismissed for Failure to File
 Information

 Debtor                                                                             represented by Stephen R Golden
 Stephen Rawleigh Golden                                                                           Law Office of Stephen R. Golden
 2450 East Del Mar Blvd                                                                            127 N. Madison Ave., Ste 101B
 Unit 34                                                                                           Pasadena, CA 91101
 Pasadena, CA 91107                                                                                626-584-7800
 LOS ANGELES-CA                                                                                    Fax : 626-795-5940
 626-584-7800                                                                                      Email: karen@stephengoldenlaw.com
 SSN / ITIN: xxx-xx-2314
 Tax ID / EIN: XX-XXXXXXX
 aka Stephen Golden
 aka Stephen R Golden
 dba Stephen R Golden & Associates

 U.S. Trustee                                                                       represented by Dare Law
 United States Trustee (LA)                                                                        Office of the United States Trustee
 915 Wilshire Blvd, Suite 1850                                                                     915 Wilshire Blvd.
 Los Angeles, CA 90017                                                                             Suite 1850
 (213) 894-6811                                                                                    Los Angeles, CA 90017
                                                                                                   213-894-4925
                                                                                                   Fax : 213-894-2603
                                                                                                   Email: dare.law@usdoj.gov


     Filing Date                             #                                                Docket Text

   04/16/2017                             1                         Chapter 11 Voluntary Petition Non-Individual. Fee Amount $1717
                                          (16 pgs; 3 docs)          Filed by Stephen Rawleigh Golden List of Equity Security Holders
                                                                    due 05/1/2017. Summary of Assets and Liabilities (Form 106Sum
                                                                    or 206Sum ) due 05/1/2017. Schedule A/B: Property (Form
                                                                    106A/B or 206A/B) due 05/1/2017. Schedule C: The Property
                                                                    You Claim as Exempt (Form 106C) due 05/1/2017. Schedule D:
                                                                    Creditors Who Have Claims Secured by Property (Form 106D or
https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?985916791447069-L_1_0-1                                                                  1/5
2/15/2019   Case 2:19-bk-10489-BR                   Doc 32-1CM/ECF - U.S.
                                                               Filed      Bankruptcy Court
                                                                       04/09/19            (v5.2.1 - LIVE)
                                                                                        Entered        04/09/19 09:31:43 Desc
                                                       Exhibit206D)
                                                               1-10 due  Page     59  of   83
                                                                            05/1/2017. Schedule E/F: Creditors Who Have
                                                              Unsecured Claims (Form 106E/F or 206E/F) due 05/1/2017.
                                                              Schedule G: Executory Contracts and Unexpired Leases (Form
                                                              106G or 206G) due 05/1/2017. Schedule H: Your Codebtors
                                                              (Form 106H or 206H) due 05/1/2017. Schedule I: Your Income
                                                              (Form 106I) due 05/1/2017. Schedule J: Your Expenses (Form
                                                              106J) due 05/1/2017. Declaration About an Individual Debtors
                                                              Schedules (Form 106Dec) due 05/1/2017. Declaration Under
                                                              Penalty of Perjury for Non-Individual Debtors (Form 202) due
                                                              05/1/2017. Statement of Financial Affairs (Form 107 or 207) due
                                                              05/1/2017. Chapter 11 Statement of Your Current Monthly Income
                                                              (Form 122B) Due: 05/1/2017. Corporate Resolution Authorizing
                                                              Filing of Petition due 05/1/2017. Corporate Ownership Statement
                                                              (LBR Form F1007-4) due by 05/1/2017. Statement of Related
                                                              Cases (LBR Form F1015-2) due 05/1/2017. Declaration by
                                                              Debtors as to Whether Income was Received from an Employer
                                                              within 60-Days of the Petition Date (LBR Form F1002-1) due by
                                                              05/1/2017. Incomplete Filings due by 05/1/2017. (Golden,
                                                              Stephen) Additional attachment(s) added on 4/17/2017 (Ly, Lynn).
                                                              (Entered: 04/16/2017)

                                          2                         Statement About Your Social Security Number (Official Form 121)
                                                                    Filed by Debtor Stephen Rawleigh Golden. (Golden, Stephen)
   04/16/2017                                                       (Entered: 04/16/2017)

                                          5                         Debtor's Request to Activate Electronic Noticing (DeBN) Filed by
                                                                    Debtor Stephen Rawleigh Golden . (Ly, Lynn) (Entered:
   04/16/2017                                                       04/17/2017)

                                          3                         Request for courtesy Notice of Electronic Filing (NEF) Filed by
   04/17/2017                             (1 pg)                    Hopson, Stirling. (Hopson, Stirling) (Entered: 04/17/2017)

                                          4                         Notice of Dismissal of Case If Required Documents Are Not Filed
                                          (1 pg)                    Within 72 Hours (BNC) . (Walter, Earnestine). Case is deficient for
                                                                    For Individual Chapter 11 Cases: List of Creditors Who Have the
                                                                    20 Largest Unsecured Claims Against You and Are Not Insiders
                                                                    (Official Form 104), or Chapter 11 or 9 Cases: List of Creditors
                                                                    Who Have the 20 Largest Unsecured Claims Against You and Are
                                                                    Not Insiders (Official Form 204) [FRBP 1007(d); LBR 10021] due
                                                                    by 4/20/2017. Modified on 4/17/2017 (Ly, Lynn). (Entered:
   04/17/2017                                                       04/17/2017)

   04/17/2017                             6                         Notice to Filer of Error and/or Deficient Document Document
                                                                    filed without holographic signature. THE FILER IS
                                                                    INSTRUCTED TO RE-FILE THE DOCUMENT WITH
                                                                    THE PROPER SIGNATURES. (RE: related document(s)5
                                                                    Debtor's Request to Activate Electronic Noticing (DeBN) filed by


https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?985916791447069-L_1_0-1                                                                   2/5
2/15/2019   Case 2:19-bk-10489-BR                   Doc 32-1CM/ECF - U.S.
                                                               Filed      Bankruptcy Court
                                                                       04/09/19            (v5.2.1 - LIVE)
                                                                                        Entered        04/09/19 09:31:43 Desc
                                                       ExhibitDebtor
                                                               1-10 Stephen
                                                                         Page 60      of   83
                                                                                   Rawleigh Golden) (Gomez, Andrea) (Entered:
                                                              04/17/2017)

                                                                    Receipt of Voluntary Petition (Chapter 11)(2:17-bk-14650)
                                                                    [misc,volp11] (1717.00) Filing Fee. Receipt number 44646998.
                                                                    Fee amount 1717.00. (re: Doc# 1) (U.S. Treasury) (Entered:
   04/18/2017                                                       04/18/2017)

                                          7                         Request for special notice Filed by Creditor U.S. Bank National
                                          (4 pgs)                   Association, as trustee, on behalf of the holders of the Terwin
                                                                    Mortgage Trust 2006-7 Asset-Backed Certificates, TMTS Series
   04/19/2017                                                       2006-7. (Raftery, Kelly) (Entered: 04/19/2017)

                                          8                         BNC Certificate of Notice (RE: related document(s)1 Voluntary
                                          (2 pgs)                   Petition (Chapter 11) filed by Debtor Stephen Rawleigh Golden)
                                                                    No. of Notices: 1. Notice Date 04/19/2017. (Admin.) (Entered:
   04/19/2017                                                       04/19/2017)

                                          9                         BNC Certificate of Notice (RE: related document(s)1 Voluntary
                                          (2 pgs)                   Petition (Chapter 11) filed by Debtor Stephen Rawleigh Golden)
                                                                    No. of Notices: 1. Notice Date 04/19/2017. (Admin.) (Entered:
   04/19/2017                                                       04/19/2017)

                                          10                        BNC Certificate of Notice (RE: related document(s)4 Notice of
                                          (2 pgs)                   Dismissal of Case If Required Documents Are Not Filed Within 72
                                                                    Hours (VAN-197) (BNC)) No. of Notices: 2. Notice Date
   04/19/2017                                                       04/19/2017. (Admin.) (Entered: 04/19/2017)

                                          11                        Notice to Filer: The filer is instructed to pay the filing fee of
                                                                    $1,717.00 at the Los Angeles Division, Intake Department, in the
                                                                    form of cash, US Postal Money Order or Cashiers Check. In order
                                                                    to get a refund of the filing fees paid electronically, the debtor may
                                                                    send an email or submit a letter to the Help Desk. You may continue
                                                                    to file documents electronically on this case that do not require a
                                                                    filing fee. If the document requires a filing fee, you must file the
                                                                    document at the Intake window of the Clerk's Office. Other:All
                                                                    required documents submitted to the Clerk's Office must
                                                                    have holographic or original signature(s) of Debtor(s). - (RE:
                                                                    related document(s)1 Voluntary Petition (Chapter 11) filed by
                                                                    Debtor Stephen Rawleigh Golden) (Ly, Lynn) (Entered:
   04/20/2017                                                       04/20/2017)

   04/21/2017                             13                        Notice of motion and motion for relief from the automatic stay with
                                          (37 pgs)                  supporting declarations UNLAWFUL DETAINER RE: 600 N.
                                                                    Rosemead Blvd., Suites 100-108, 125-130 and 130A, Pasadena,
                                                                    CA 91107, with Exhibits 1-2-3- and POS. Fee Amount $181,
                                                                    Filed by Creditor Star Horizons, LLC (Hopson, Stirling) (Entered:
                                                                    04/21/2017)
https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?985916791447069-L_1_0-1                                                                      3/5
2/15/2019   Case 2:19-bk-10489-BR                   Doc 32-1CM/ECF - U.S.
                                                               Filed      Bankruptcy Court
                                                                       04/09/19            (v5.2.1 - LIVE)
                                                                                        Entered        04/09/19 09:31:43 Desc
                                                       Exhibit 1-10 Page 61 of 83
                                                              Receipt of Motion for Relief from Stay - Unlawful Detainer(2:17-
                                                              bk-14650-SK) [motion,nmud] ( 181.00) Filing Fee. Receipt
                                                              number 44675722. Fee amount 181.00. (re: Doc# 13) (U.S.
   04/21/2017                                                 Treasury) (Entered: 04/21/2017)

                                          14                        Hearing Set (RE: related document(s)13 Motion for Relief from
                                                                    Stay - Unlawful Detainer filed by Creditor Star Horizons, LLC) The
                                                                    Hearing date is set for 5/17/2017 at 08:30 AM at Crtrm 1575, 255
                                                                    E Temple St., Los Angeles, CA 90012. The case judge is Sandra
   04/21/2017                                                       R. Klein (May, Thais D.) (Entered: 04/21/2017)

                                          16                        Meeting of Creditors 341(a) meeting to be held on 5/22/2017 at
                                          (3 pgs)                   09:00 AM at RM 7, 915 Wilshire Blvd., 10th Floor, Los Angeles,
                                                                    CA 90017. Last day to oppose discharge or dischargeability is
   04/26/2017                                                       7/21/2017. (Ventura, Olivia) (Entered: 04/26/2017)

                                          17                        ORDER and Notice of Dismissal of Case for Failure to File Initial
                                          (1 pg)                    Petition Documents Within 72 Hours - Debtor Dismissed.(BNC)
                                                                    (RE: related document(s)1 Voluntary Petition (Chapter 11) filed by
                                                                    Debtor Stephen Rawleigh Golden, 4 Notice of Dismissal of Case If
                                                                    Required Documents Are Not Filed Within 72 Hours (VAN-197)
                                                                    (BNC), 16 Meeting of Creditors Chapter 11 & 12) (Ly, Lynn)
   04/27/2017                                                       (Entered: 04/27/2017)

                                          18                        BNC Certificate of Notice (RE: related document(s)16 Meeting of
                                          (4 pgs)                   Creditors Chapter 11 & 12) No. of Notices: 6. Notice Date
   04/28/2017                                                       04/28/2017. (Admin.) (Entered: 04/28/2017)

                                          19                        BNC Certificate of Notice (RE: related document(s)17 ORDER
                                          (2 pgs)                   and Notice of Dismissal of Case for Failure to File Initial Petition
                                                                    Doc Within 72 Hrs(BNC)) No. of Notices: 7. Notice Date
   04/29/2017                                                       04/29/2017. (Admin.) (Entered: 04/29/2017)

                                          20                        Notice of lodgment with POS, and exhibit A, Filed by Creditor
                                          (6 pgs)                   Star Horizons, LLC (RE: related document(s)13 Notice of motion
                                                                    and motion for relief from the automatic stay with supporting
                                                                    declarations UNLAWFUL DETAINER RE: 600 N. Rosemead
                                                                    Blvd., Suites 100-108, 125-130 and 130A, Pasadena, CA 91107,
                                                                    with Exhibits 1-2-3- and POS. Fee Amount $181, Filed by
                                                                    Creditor Star Horizons, LLC). (Hopson, Stirling) (Entered:
   05/17/2017                                                       05/17/2017)

                                          21                        Order Granting Motion for relief from stay UNLAWFUL
                                          (3 pgs)                   DETAINER (BNC-PDF) (Related Doc # 13 ) Signed on
   05/17/2017                                                       5/17/2017 (May, Thais D.) (Entered: 05/17/2017)

   05/19/2017                             22                        BNC Certificate of Notice - PDF Document. (RE: related
https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?985916791447069-L_1_0-1                                                                    4/5
2/15/2019   Case 2:19-bk-10489-BR Doc 32-1CM/ECF  - U.S.
                                              Filed      Bankruptcy Court
                                                      04/09/19            (v5.2.1 - LIVE)
                                                                       Entered        04/09/19 09:31:43 Desc
                              (4 pgs) Exhibit 1-10      Page     62  of   83
                                             document(s)21 Motion for relief from stay UNLAWFUL
                                             DETAINER (BNC-PDF)) No. of Notices: 1. Notice Date
                                             05/19/2017. (Admin.) (Entered: 05/19/2017)

                                          23                        Bankruptcy Case Closed - DISMISSED. An Order dismissing the
                                                                    above referenced case was entered and notice was provided to
                                                                    parties in interest. Since it appears that no further matters are
                                                                    required that this case remain open, or that the jurisdiction of this
                                                                    Court continue, it is ordered that the case is closed. (RE: related
                                                                    document(s)13 Motion for Relief from Stay - Unlawful Detainer
                                                                    filed by Creditor Star Horizons, LLC) (May, Thais D.) (Entered:
   05/31/2017                                                       05/31/2017)




                                                             PACER Service Center
                                                                 Transaction Receipt
                                                                     02/15/2019 10:51:50
                                      PACER                                        Client
                                                      Pacerwolf:2558381:4814562
                                      Login:                                       Code:
                                                                                             2:17-bk-14650-SK Fil
                                                                                             or Ent: filed Doc
                                                                                             From: 0 Doc To:
                                                                                   Search
                                      Description: Docket Report                             99999999 Term:
                                                                                   Criteria:
                                                                                             included Format:
                                                                                             html Page counts for
                                                                                             documents: included
                                      Billable
                                                      3                            Cost:    0.30
                                      Pages:




https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?985916791447069-L_1_0-1                                                                     5/5
Case 2:19-bk-10489-BR   Doc 32-1 Filed 04/09/19 Entered 04/09/19 09:31:43   Desc
                           Exhibit 1-10 Page 63 of 83




         EXHIBIT 8
2/15/2019   Case 2:19-bk-10489-BR                  Doc 32-1CM/ECF  - U.S.
                                                               Filed      Bankruptcy Court
                                                                       04/09/19            (v5.2.1 - LIVE)
                                                                                        Entered        04/09/19 09:31:43 Desc
                                                      Exhibit 1-10 Page 64 of 83
                                                  Repeat-cacb, PlnDue, Incomplete, RepeatPACER, DISMISSED, CLOSED


                                                     U.S. Bankruptcy Court
                                            Central District of California (Los Angeles)
                                             Bankruptcy Petition #: 2:18-bk-18583-VZ
                                                                                               Date filed:   07/26/2018
 Assigned to: Vincent P. Zurzolo                                                         Date terminated:    08/28/2018
 Chapter 13                                                                              Debtor dismissed:   08/07/2018
 Voluntary                                                                                   341 meeting:    08/30/2018
 Asset


 Debtor disposition: Dismissed for Failure to File
 Information

 Debtor                                                                            represented by Stephen Rawliegh Golden
 Stephen Rawliegh Golden                                                                          PRO SE
 2450 East Del Mar Blvd
 Unit 34                                                                                           Sara E Razavi
 Pasadena, CA 91107                                                                                Law Offices of Sara E. Razavi
 LOS ANGELES-CA                                                                                    28222 driza
 626-584-7800                                                                                      mission viejo, CA 92692
 SSN / ITIN: xxx-xx-2314                                                                           949-683-5525
                                                                                                   Email: srbklaw@gmail.com
                                                                                                   TERMINATED: 07/30/2018

 Trustee
 Nancy K Curry (TR)
 1000 Wilshire Blvd., Suite 870
 Los Angeles, CA 90017
 213-689-3014

 U.S. Trustee
 United States Trustee (LA)
 915 Wilshire Blvd, Suite 1850
 Los Angeles, CA 90017
 (213) 894-6811


     Filing Date                       #                                                Docket Text

   07/26/2018                              1            Chapter 13 Voluntary Petition Individual . Fee Amount $310 Filed by
                                           (8 pgs)      Stephen Rawleigh Golden (Razavi, Sara) Warning: See docket entry nos. 4
                                                        thru 7 for corrective actions. Case is deficient for: Master Mailing List of
                                                        Creditors due by 7/30/2018. Attorney address information was not provided
                                                        on Chapter 13 Voluntary Petition. Attorney to refile Voluntary Petition (Pages
                                                        1 thru 7) using the event code Addendum to Vol Pet]. due 8/9/2018. Cert. of
https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?913848689702813-L_1_0-1                                                                  1/6
2/15/2019   Case 2:19-bk-10489-BR                   Doc 32-1CM/ECF     - U.S.
                                                                   Filed      Bankruptcy Court
                                                                           04/09/19            (v5.2.1 - LIVE)
                                                                                            Entered        04/09/19 09:31:43 Desc
                                                        Exhibit   1-10       Page     65  of   83
                                                      Credit Counseling due by 8/9/2018. Statement of Related Cases (LBR Form
                                                      F1015-2) due 8/9/2018. Disclosure of Compensation of Attorney for Debtor
                                                      (Form 2030) due 8/9/2018. Declaration by Debtors as to Whether Income
                                                      was Received from an Employer within 60-Days of the Petition Date (LBR
                                                      Form F1002-1) due by 8/9/2018. Verification of Master Mailing List of
                                                      Creditors (LBR Form F1007-1) due 8/9/2018. Summary of Assets and
                                                      Liabilities (Form 106Sum or 206Sum ) due 8/9/2018. Schedule A/B:
                                                      Property (Form 106A/B or 206A/B) due 8/9/2018. Schedule C: The
                                                      Property You Claim as Exempt (Form 106C) due 8/9/2018. Schedule D:
                                                      Creditors Who Have Claims Secured by Property (Form 106D or 206D)
                                                      due 8/9/2018. Schedule E/F: Creditors Who Have Unsecured Claims (Form
                                                      106E/F or 206E/F) due 8/9/2018. Schedule G: Executory Contracts and
                                                      Unexpired Leases (Form 106G or 206G) due 8/9/2018. Schedule H: Your
                                                      Codebtors (Form 106H or 206H) due 8/9/2018. Schedule I: Your Income
                                                      (Form 106I) due 8/9/2018. Schedule J: Your Expenses (Form 106J) due
                                                      8/9/2018. Declaration About an Individual Debtors Schedules (Form
                                                      106Dec) due 8/9/2018. Statement of Financial Affairs (Form 107 or 207)
                                                      due 8/9/2018. Chapter 13 Plan (LBR F3015-1) due by 8/9/2018. Chapter
                                                      13 Statement of Your Current Monthly Income and Calculation of
                                                      Commitment Period (Form 122C-1) Due: 8/9/2018. Chapter 13 Calculation
                                                      of Your Disposable Income (Form 122C-2) Due: 8/9/2018. Modified on
                                                      7/26/2018 (Pennington-Jones, Patricia). (Entered: 07/26/2018)

                                          2             Statement About Your Social Security Number (Official Form 121) Filed by
   07/26/2018                                           Debtor Stephen Rawleigh Golden. (Razavi, Sara) (Entered: 07/26/2018)

                                          3             Meeting of Creditors with 341(a) meeting to be held on 08/30/2018 at 09:00
                                          (3 pgs)       AM at RM 1, 915 Wilshire Blvd., 10th Floor, , Los Angeles, CA 90017.
                                                        Confirmation hearing to be held on 11/18/2019 at 09:00 AM at Crtrm 1368,
                                                        255 E Temple St., Los Angeles, CA 90012. Proof of Claim due by
   07/26/2018                                           10/04/2018. (Razavi, Sara) (Entered: 07/26/2018)

                                          4             Notice of Dismissal of Case If Required Documents Are Not Filed Within 72
                                          (1 pg)        Hours (BNC) . (Pennington-Jones, Patricia). Case also deficient for Master
                                                        Mailing List of Creditors which must include the name, mailing address, and
                                                        zip code of each creditor listed in Schedules D, and E/F [FRBP 1007;
                                                        LBR10071(a)] due by 7/30/2018. Modified on 7/27/2018 (Ly, Lynn).
   07/26/2018                                           (Entered: 07/26/2018)

   07/26/2018                                           Set Case Commencement Deficiency Deadlines (ccdn) (RE: related
                                                        document(s)1 Voluntary Petition (Chapter 13) filed by Debtor Stephen
                                                        Rawliegh Golden) Cert. of Credit Counseling due by 8/9/2018. Statement of
                                                        Related Cases (LBR Form F1015-2) due 8/9/2018. Attorney Disclosure of
                                                        Compensation Arrangement in Individual Chapter 7 Case (LBR Form
                                                        F2090-1) due 8/9/2018. Disclosure of Compensation of Attorney for Debtor
                                                        (Form 2030) due 8/9/2018. Declaration by Debtors as to Whether Income
                                                        was Received from an Employer within 60-Days of the Petition Date (LBR
                                                        Form F1002-1) due by 8/9/2018. Verification of Master Mailing List of
https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?913848689702813-L_1_0-1                                                               2/6
2/15/2019   Case 2:19-bk-10489-BR                   Doc 32-1CM/ECF  - U.S.
                                                                Filed      Bankruptcy Court
                                                                        04/09/19            (v5.2.1 - LIVE)
                                                                                         Entered        04/09/19 09:31:43 Desc
                                                       Exhibit  1-10      Page     66  of   83
                                                      Creditors (LBR Form F1007-1) due 8/9/2018. Incomplete Filings due by
                                                      8/9/2018. (Pennington-Jones, Patricia) (Entered: 07/26/2018)

                                                        Set Case Commencement Deficiency Deadlines (def/deforco) (RE: related
                                                        document(s)1 Voluntary Petition (Chapter 13) filed by Debtor Stephen
                                                        Rawliegh Golden) Summary of Assets and Liabilities (Form 106Sum or
                                                        206Sum ) due 8/9/2018. Schedule A/B: Property (Form 106A/B or
                                                        206A/B) due 8/9/2018. Schedule C: The Property You Claim as Exempt
                                                        (Form 106C) due 8/9/2018. Schedule D: Creditors Who Have Claims
                                                        Secured by Property (Form 106D or 206D) due 8/9/2018. Schedule E/F:
                                                        Creditors Who Have Unsecured Claims (Form 106E/F or 206E/F) due
                                                        8/9/2018. Schedule G: Executory Contracts and Unexpired Leases (Form
                                                        106G or 206G) due 8/9/2018. Schedule H: Your Codebtors (Form 106H or
                                                        206H) due 8/9/2018. Schedule I: Your Income (Form 106I) due 8/9/2018.
                                                        Schedule J: Your Expenses (Form 106J) due 8/9/2018. Declaration About an
                                                        Individual Debtors Schedules (Form 106Dec) due 8/9/2018. Statement of
                                                        Financial Affairs (Form 107 or 207) due 8/9/2018. Chapter 13 Plan (LBR
                                                        F3015-1) due by 8/9/2018. Chapter 13 Statement of Your Current Monthly
                                                        Income and Calculation of Commitment Period (Form 122C-1) Due:
                                                        8/9/2018. Chapter 13 Calculation of Your Disposable Income (Form 122C-
   07/26/2018                                           2) Due: 8/9/2018. (Pennington-Jones, Patricia) (Entered: 07/26/2018)

                                          5             Case Commencement Deficiency Notice (BNC) Re: Attorney address
                                          (1 pg)        information was not provided on Chapter 13 Voluntary Petition Individual.
                                                        Attorney to refile Voluntary Petition (Pages 1 thru 7) using the event code
                                                        Addendum to Vol Pet], Cert. of Credit Counseling, Statement of Related
                                                        Cases (LBR Form F1015-2), Disclosure of Compensation of Attorney for
                                                        Debtor (Form 2030), Declaration by Debtors as to Whether Income was
                                                        Received from an Employer within 60-Days of the Petition Date (LBR Form
                                                        F1002-1), and Verification of Master Mailing List of Creditors (LBR Form
                                                        F1007-1) (RE: related document(s)1 Voluntary Petition (Chapter 13) filed by
                                                        Debtor Stephen Rawliegh Golden) (Pennington-Jones, Patricia) (Entered:
   07/26/2018                                           07/26/2018)

                                          6             ORDER to comply with bankruptcy rule 1007/3015(b) and notice of intent to
                                          (1 pg)        dismiss case (BNC) (RE: related document(s)1 Voluntary Petition (Chapter
                                                        13) filed by Debtor Stephen Rawliegh Golden) (Pennington-Jones, Patricia)
   07/26/2018                                           (Entered: 07/26/2018)

   07/26/2018                             7             Notice to Filer of Error and/or Deficient Document Petition was filed as
                                                        complete, but schedules or statements are deficient Re: Attorney
                                                        address information was not provided on Chapter 13 Voluntary
                                                        Petition. Attorney to refile Voluntary Petition (Pages 1 thru 7) using
                                                        the event code Addendum to Vol Pet]. due 8/9/2018. Cert. of Credit
                                                        Counseling due by 8/9/2018. Statement of Related Cases (LBR Form
                                                        F1015-2) due 8/9/2018. Disclosure of Compensation of Attorney for
                                                        Debtor (Form 2030) due 8/9/2018. Declaration by Debtors as to
                                                        Whether Income was Received from an Employer within 60-Days of
https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?913848689702813-L_1_0-1                                                               3/6
2/15/2019   Case 2:19-bk-10489-BR                   Doc 32-1CM/ECF   - U.S.
                                                                 Filed      Bankruptcy Court
                                                                         04/09/19            (v5.2.1 - LIVE)
                                                                                          Entered        04/09/19 09:31:43 Desc
                                                        Exhibit  1-10      Page     67  of   83
                                                      the Petition Date (LBR Form F1002-1) due by 8/9/2018. Verification of
                                                      Master Mailing List of Creditors (LBR Form F1007-1) due 8/9/2018.
                                                      Summary of Assets and Liabilities (Form 106Sum or 206Sum ) due
                                                      8/9/2018. Schedule A/B: Property (Form 106A/B or 206A/B) due
                                                      8/9/2018. Schedule C: The Property You Claim as Exempt (Form
                                                      106C) due 8/9/2018. Schedule D: Creditors Who Have Claims Secured
                                                      by Property (Form 106D or 206D) due 8/9/2018. Schedule E/F:
                                                      Creditors Who Have Unsecured Claims (Form 106E/F or 206E/F) due
                                                      8/9/2018. Schedule G: Executory Contracts and Unexpired Leases
                                                      (Form 106G or 206G) due 8/9/2018. Schedule H: Your Codebtors
                                                      (Form 106H or 206H) due 8/9/2018. Schedule I: Your Income (Form
                                                      106I) due 8/9/2018. Schedule J: Your Expenses (Form 106J) due
                                                      8/9/2018. Declaration About an Individual Debtors Schedules (Form
                                                      106Dec) due 8/9/2018. Statement of Financial Affairs (Form 107 or
                                                      207) due 8/9/2018. Chapter 13 Plan (LBR F3015-1) due by 8/9/2018.
                                                      Chapter 13 Statement of Your Current Monthly Income and
                                                      Calculation of Commitment Period (Form 122C-1) Due: 8/9/2018.
                                                      Chapter 13 Calculation of Your Disposable Income (Form 122C-2)
                                                      Due: 8/9/2018. When filing Voluntary Petition (Pages 1 thru 7), please
                                                      select Bankruptcy > Bk-Other > then select Addendum to Vol Pet. As
                                                      well as the assigned event code associated with each deficient
                                                      document(s). THE FILER IS INSTRUCTED TO FILE THE
                                                      DEFICIENT DOCUMENTS. (RE: related document(s)1 Voluntary
                                                      Petition (Chapter 13) filed by Debtor Stephen Rawliegh Golden)
                                                      (Pennington-Jones, Patricia) (Entered: 07/26/2018)

                                                        Notice of Debtor's Prior Filings for debtor Stephen Rawliegh Golden Case
                                                        Number 01-21280, Chapter 7 filed in California Central Bankruptcy on
                                                        04/12/2001 , Standard Discharge on 07/23/2001; Case Number 17-14650,
                                                        Chapter 11 filed in California Central Bankruptcy on 04/16/2017 , Dismissed
   07/27/2018                                           for Failure to File Information on 04/27/2017.(Admin) (Entered: 07/27/2018)

                                                        Receipt of Voluntary Petition (Chapter 13)(2:18-bk-18583) [misc,volp13] (
                                                        310.00) Filing Fee. Receipt number 47427342. Fee amount 310.00. (re:
   07/27/2018                                           Doc# 1) (U.S. Treasury) (Entered: 07/27/2018)

                                          8             Substitution of attorney Filed by Debtor Stephen Rawliegh Golden. (Razavi,
                                          (2 pgs)       Sara) WARNING: Requires the debtors signature; attorney must refiled the
                                                        document with the proper signature; Modified on 7/27/2018 (Garcia, Elaine
   07/27/2018                                           L.). (Entered: 07/27/2018)

                                          9             Notice to Filer of Error and/or Deficient Document Other - Missing the
                                                        debtor's signature, attorney must refile with the proper signature; (RE:
                                                        related document(s)8 Substitution of attorney filed by Debtor Stephen
   07/27/2018                                           Rawliegh Golden) (Garcia, Elaine L.) (Entered: 07/27/2018)

   07/28/2018                             10            BNC Certificate of Notice (RE: related document(s)3 Meeting (AutoAssign
                                          (4 pgs)       Chapter 13)) No. of Notices: 4. Notice Date 07/28/2018. (Admin.)
https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?913848689702813-L_1_0-1                                                               4/6
2/15/2019   Case 2:19-bk-10489-BR                   Doc 32-1CM/ECF   - U.S.
                                                                 Filed      Bankruptcy Court
                                                                         04/09/19            (v5.2.1 - LIVE)
                                                                                          Entered        04/09/19 09:31:43   Desc
                                                        Exhibit 1-10
                                                      (Entered: 07/28/2018)Page     68  of   83

                                          11            BNC Certificate of Notice (RE: related document(s)5 Case Commencement
                                          (2 pgs)       Deficiency Notice (BNC)) No. of Notices: 1. Notice Date 07/28/2018.
   07/28/2018                                           (Admin.) (Entered: 07/28/2018)

                                          12            BNC Certificate of Notice (RE: related document(s)6 ORDER to comply
                                          (2 pgs)       with bankruptcy rule 1007/3015(b) and notice of intent to dismiss case (Ch
                                                        7/13) (BNC)) No. of Notices: 1. Notice Date 07/28/2018. (Admin.)
   07/28/2018                                           (Entered: 07/28/2018)

                                          13            BNC Certificate of Notice (RE: related document(s)4 Notice of Dismissal of
                                          (2 pgs)       Case If Required Documents Are Not Filed Within 72 Hours (VAN-197)
                                                        (BNC)) No. of Notices: 2. Notice Date 07/28/2018. (Admin.) (Entered:
   07/28/2018                                           07/28/2018)

                                          14            Request for courtesy Notice of Electronic Filing (NEF) Filed by Fujimoto,
   07/30/2018                             (1 pg)        Daniel. (Fujimoto, Daniel) (Entered: 07/30/2018)

                                          15            Substitution of attorney refiled Filed by Debtor Stephen Rawliegh Golden.
   07/30/2018                             (2 pgs)       (Razavi, Sara) (Entered: 07/30/2018)

                                          16            Chapter 13 Trustee's Notice of Requirements with proof of service. (Curry
   08/01/2018                             (2 pgs)       (TR), Nancy) (Entered: 08/01/2018)

                                          17            ORDER and Notice of Dismissal of Case for Failure to File Initial Petition
                                          (1 pg)        Documents Within 72 Hours - Debtor Dismissed.(BNC) (RE: related
                                                        document(s)1 Voluntary Petition (Chapter 13) filed by Debtor Stephen
                                                        Rawliegh Golden, 3 Meeting (AutoAssign Chapter 13), 4 Notice of Dismissal
                                                        of Case If Required Documents Are Not Filed Within 72 Hours (VAN-197)
   08/07/2018                                           (BNC)) (Ly, Lynn) (Entered: 08/07/2018)

                                          18            BNC Certificate of Notice (RE: related document(s)17 ORDER and Notice
                                          (2 pgs)       of Dismissal of Case for Failure to File Initial Petition Doc Within 72
                                                        Hrs(BNC)) No. of Notices: 4. Notice Date 08/09/2018. (Admin.) (Entered:
   08/09/2018                                           08/09/2018)

                                          19            Chapter 13 Trustee's Final Report and Account . (Curry (TR), Nancy)
   08/16/2018                             (4 pgs)       (Entered: 08/16/2018)

                                          20            Bankruptcy Case Closed - DISMISSED. An Order dismissing this case was
                                                        entered and notice was provided to parties in interest. Since it appears that no
                                                        further matters are required and that this case remain open, or that the
                                                        jurisdiction of this Court continue, it is ordered that the Trustee is discharged,
   08/28/2018                                           bond is exonerated, and the case is closed. (Ly, Lynn) (Entered: 08/28/2018)



https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?913848689702813-L_1_0-1                                                                      5/6
2/15/2019   Case 2:19-bk-10489-BR                   Doc 32-1CM/ECF - U.S.
                                                               Filed      Bankruptcy Court
                                                                       04/09/19            (v5.2.1 - LIVE)
                                                                                        Entered        04/09/19 09:31:43   Desc
                                                       Exhibit 1-10 Page 69 of 83



                                                             PACER Service Center
                                                                 Transaction Receipt
                                                                     02/15/2019 10:53:35
                                      PACER                                        Client
                                                      Pacerwolf:2558381:4814562
                                      Login:                                       Code:
                                                                                             2:18-bk-18583-VZ Fil
                                                                                             or Ent: filed Doc
                                                                                             From: 0 Doc To:
                                                                                   Search
                                      Description: Docket Report                             99999999 Term:
                                                                                   Criteria:
                                                                                             included Format:
                                                                                             html Page counts for
                                                                                             documents: included
                                      Billable
                                                      4                            Cost:    0.40
                                      Pages:




https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?913848689702813-L_1_0-1                                                           6/6
Case 2:19-bk-10489-BR   Doc 32-1 Filed 04/09/19 Entered 04/09/19 09:31:43   Desc
                           Exhibit 1-10 Page 70 of 83




         EXHIBIT 9
2/15/2019   Case 2:19-bk-10489-BR                   Doc 32-1CM/ECF - U.S.
                                                               Filed      Bankruptcy Court
                                                                       04/09/19            (v5.2.1 - LIVE)
                                                                                        Entered        04/09/19 09:31:43 Desc
                                                       Exhibit 1-10 Page 71 of 83
                                                                            Repeat-cacb, Incomplete, RepeatPACER, CLOSED


                                                     U.S. Bankruptcy Court
                                            Central District of California (Los Angeles)
                                             Bankruptcy Petition #: 2:18-bk-20152-VZ
                                                                                               Date filed:   08/31/2018
 Assigned to: Vincent P. Zurzolo                                                         Date terminated:    11/02/2018
 Chapter 13                                                                              Debtor dismissed:   09/19/2018
 Voluntary                                                                                   341 meeting:    10/04/2018
 Asset


 Debtor disposition: Dismissed for Failure to File
 Information

 Debtor                                                                             represented by Stephen R Golden
 Stephen Rawliegh Golden                                                                           Law Office of Stephen R. Golden
 2450 East Del Mar Blvd                                                                            127 N. Madison Ave., Ste 101B
 Unit 34                                                                                           Pasadena, CA 91101
 Pasadena, CA 91107                                                                                626-584-7800
 LOS ANGELES-CA                                                                                    Fax : 626-795-5940
 626-584-7800                                                                                      Email: karen@stephengoldenlaw.com
 SSN / ITIN: xxx-xx-2314
 aka Stephen R. Golden

 Trustee
 Nancy K Curry (TR)
 1000 Wilshire Blvd., Suite 870
 Los Angeles, CA 90017
 213-689-3014

 U.S. Trustee
 United States Trustee (LA)
 915 Wilshire Blvd, Suite 1850
 Los Angeles, CA 90017
 (213) 894-6811


     Filing Date                             #                                               Docket Text

   08/31/2018                             1                         Chapter 13 Voluntary Petition Individual . Fee Amount $310 Filed
                                          (12 pgs; 3 docs)          by Stephen Rawliegh Golden Summary of Assets and Liabilities
                                                                    (Form 106Sum or 206Sum ) due 09/14/2018. Schedule A/B:
                                                                    Property (Form 106A/B or 206A/B) due 09/14/2018. Schedule C:
                                                                    The Property You Claim as Exempt (Form 106C) due 09/14/2018.
                                                                    Schedule D: Creditors Who Have Claims Secured by Property
                                                                    (Form 106D or 206D) due 09/14/2018. Schedule E/F: Creditors
https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?917018730320613-L_1_0-1                                                                1/6
2/15/2019   Case 2:19-bk-10489-BR                   Doc 32-1CM/ECF - U.S.
                                                               Filed      Bankruptcy Court
                                                                       04/09/19            (v5.2.1 - LIVE)
                                                                                        Entered        04/09/19 09:31:43 Desc
                                                       ExhibitWho
                                                               1-10Have  Page     72  of   83
                                                                            Unsecured Claims (Form 106E/F or 206E/F) due
                                                              09/14/2018. Schedule G: Executory Contracts and Unexpired
                                                              Leases (Form 106G or 206G) due 09/14/2018. Schedule H: Your
                                                              Codebtors (Form 106H or 206H) due 09/14/2018. Schedule I:
                                                              Your Income (Form 106I) due 09/14/2018. Schedule J: Your
                                                              Expenses (Form 106J) due 09/14/2018. Declaration About an
                                                              Individual Debtors Schedules (Form 106Dec) due 09/14/2018.
                                                              Statement of Financial Affairs (Form 107 or 207) due 09/14/2018.
                                                              Chapter 13 Plan (LBR F3015-1) due by 09/14/2018. Chapter 13
                                                              Statement of Your Current Monthly Income and Calculation of
                                                              Commitment Period (Form 122C-1) Due: 09/14/2018. Chapter 13
                                                              Calculation of Your Disposable Income (Form 122C-2) Due:
                                                              09/14/2018. Cert. of Credit Counseling due by 09/14/2018.
                                                              Statement of Related Cases (LBR Form F1015-2) due
                                                              09/14/2018. Disclosure of Compensation of Attorney for Debtor
                                                              (Form 2030) due 09/14/2018. Declaration by Debtors as to
                                                              Whether Income was Received from an Employer within 60-Days
                                                              of the Petition Date (LBR Form F1002-1) due by 09/14/2018.
                                                              Verification of Master Mailing List of Creditors (LBR Form F1007-
                                                              1) due 09/14/2018. Incomplete Filings due by 09/14/2018.
                                                              (Golden, Stephen) (Entered: 08/31/2018)

                                          2                         Meeting of Creditors with 341(a) meeting to be held on 10/04/2018
                                          (3 pgs)                   at 09:00 AM at RM 1, 915 Wilshire Blvd., 10th Floor, , Los
                                                                    Angeles, CA 90017. Confirmation hearing to be held on
                                                                    11/18/2019 at 09:00 AM at Crtrm 1368, 255 E Temple St., Los
                                                                    Angeles, CA 90012. Proof of Claim due by 11/09/2018. (admin, )
   09/01/2018                                                       (Entered: 09/01/2018)

                                                                    Notice of Debtor's Prior Filings for debtor Stephen Rawliegh
                                                                    Golden Case Number 18-18583, Chapter 13 filed in California
                                                                    Central Bankruptcy on 07/26/2018 , Dismissed for Failure to File
                                                                    Information on 08/07/2018; Case Number 01-21280, Chapter 7
                                                                    filed in California Central Bankruptcy on 04/12/2001 , Standard
                                                                    Discharge on 07/23/2001; Case Number 17-14650, Chapter 11
                                                                    filed in California Central Bankruptcy on 04/16/2017 , Dismissed
                                                                    for Failure to File Information on 04/27/2017.(Admin) (Entered:
   09/03/2018                                                       09/03/2018)

                                                                    Receipt of Voluntary Petition (Chapter 13)(2:18-bk-20152)
                                                                    [misc,volp13] ( 310.00) Filing Fee. Receipt number 47638066. Fee
                                                                    amount 310.00. (re: Doc# 1) (U.S. Treasury) (Entered:
   09/03/2018                                                       09/03/2018)

                                          3                         Certificate of Credit Counseling Filed by Debtor Stephen Rawliegh
                                          (1 pg)                    Golden (RE: related document(s)1 Voluntary Petition (Chapter 13)).
   09/03/2018                                                       (Golden, Stephen) (Entered: 09/03/2018)


https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?917018730320613-L_1_0-1                                                                  2/6
2/15/2019Case 2:19-bk-10489-BR                      Doc 32-1CM/ECF - U.S.
                                                               Filed      Bankruptcy Court
                                                                       04/09/19            (v5.2.1 - LIVE)
                                                                                        Entered        04/09/19 09:31:43 Desc
   09/03/2018              4                           ExhibitStatement
                                                               1-10 Page          73  of   83
                                                                           About Your Social Security Number (Official Form 121)
                                                              Filed by Debtor Stephen Rawliegh Golden. (Golden, Stephen)
                                                              (Entered: 09/03/2018)

                                          5                         Notice of Dismissal of Case If Required Documents Are Not Filed
                                          (1 pg)                    Within 72 Hours (BNC) . (Carranza, Shemainee). Case also
                                                                    deficient for: Holographic Signature of Debtor(s) on Petition
                                                                    (Official Form 101 or 201) [Attorney to refile Voluntary Petition
                                                                    (Pages 1 thru 7)] due by 9/7/2018. Modified on 9/7/2018 (Ly,
   09/04/2018                                                       Lynn). (Entered: 09/04/2018)

                                          6                         BNC Certificate of Notice (RE: related document(s)2 Meeting
                                          (4 pgs)                   (AutoAssign Chapter 13)) No. of Notices: 21. Notice Date
   09/06/2018                                                       09/06/2018. (Admin.) (Entered: 09/06/2018)

                                          7                         BNC Certificate of Notice (RE: related document(s)1 Voluntary
                                          (2 pgs)                   Petition (Chapter 13) filed by Debtor Stephen Rawliegh Golden)
                                                                    No. of Notices: 1. Notice Date 09/06/2018. (Admin.) (Entered:
   09/06/2018                                                       09/06/2018)

                                          8                         BNC Certificate of Notice (RE: related document(s)1 Voluntary
                                          (2 pgs)                   Petition (Chapter 13) filed by Debtor Stephen Rawliegh Golden)
                                                                    No. of Notices: 1. Notice Date 09/06/2018. (Admin.) (Entered:
   09/06/2018                                                       09/06/2018)

                                          9                         BNC Certificate of Notice (RE: related document(s)5 Notice of
                                          (2 pgs)                   Dismissal of Case If Required Documents Are Not Filed Within 72
                                                                    Hours (VAN-197) (BNC)) No. of Notices: 2. Notice Date
   09/06/2018                                                       09/06/2018. (Admin.) (Entered: 09/06/2018)

                                          10                        Request for courtesy Notice of Electronic Filing (NEF) Filed by
   09/07/2018                             (1 pg)                    Zahradka, Robert. (Zahradka, Robert) (Entered: 09/07/2018)

                                          11                        Chapter 13 Trustee's Notice of Requirements with proof of
   09/12/2018                             (2 pgs)                   service. (Curry (TR), Nancy) (Entered: 09/12/2018)

   09/14/2018                             12                        Chapter 13 Statement of Your Current Monthly Income and
                                          (58 pgs)                  Calculation of Commitment Period for 5 Years, Disposable Income
                                                                    Is Determined (Official Form 122C-1) , Chapter 13 Calculation of
                                                                    Your Disposable Income (Official Form 122C-2) , Schedule A/B
                                                                    Individual: Property (Official Form 106A/B or 206A/B) , Schedule
                                                                    C: The Property You Claimed as Exempt (Official Form 106C) ,
                                                                    Schedule D Individual: Creditors Who Have Claims Secured by
                                                                    Property (Official Form 106D or 206D) , Schedule E/F Individual:
                                                                    Creditors Who Have Unsecured Claims (Official Form 106F or
                                                                    206F) , Schedule G Individual: Executory Contracts and Unexpired
                                                                    Leases (Official Form 106G or 206G) , Schedule H Individual:
                                                                    Your Codebtors (Official Form 106H or 206H) , Schedule I
https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?917018730320613-L_1_0-1                                                                 3/6
2/15/2019   Case 2:19-bk-10489-BR                   Doc 32-1CM/ECF - U.S.
                                                               Filed      Bankruptcy Court
                                                                       04/09/19            (v5.2.1 - LIVE)
                                                                                        Entered        04/09/19 09:31:43 Desc
                                                       ExhibitIndividual:
                                                               1-10 Page          74  of   83
                                                                           Your Income (Official Form 106I) , Schedule J: Your
                                                              Expenses (Official Form 106J) , Signature of Attorney on Petition
                                                              (Official Form 101 or 201) of Attorney , Statement of Financial
                                                              Affairs for Individual Filing for Bankruptcy (Official Form 107 or
                                                              207) , Statement of Related Cases (LBR Form 1015-2.1) ,
                                                              Statement of zero balance , Statistical Summary of Certain Liabilities
                                                              (Official Form B6 - Pg2), Summary of Assets and Liabilities for
                                                              Individual (Official Form 106Sum or 206Sum) , Summary of
                                                              Schedules (Official Form B6 - Pg1) , Verification of Master Mailing
                                                              List of Creditors (LBR Form F1007-1) , Disclosure of
                                                              Compensation of Attorney for Debtor (Official Form 2030) Filed
                                                              by Debtor Stephen Rawliegh Golden (RE: related document(s)1
                                                              Voluntary Petition (Chapter 13)). (Golden, Stephen) (Entered:
                                                              09/14/2018)

                                          13                        Chapter 13 Plan (LBR F3015-1) Filed by Debtor Stephen
                                          (8 pgs)                   Rawliegh Golden (RE: related document(s)1 Chapter 13 Voluntary
                                                                    Petition Individual . Fee Amount $310 Filed by Stephen Rawliegh
                                                                    Golden Summary of Assets and Liabilities (Form 106Sum or
                                                                    206Sum ) due 09/14/2018. Schedule A/B: Property (Form 106A/B
                                                                    or 206A/B) due 09/14/2018. Schedule C: The Property You Claim
                                                                    as Exempt (Form 106C) due 09/14/2018. Schedule D: Creditors
                                                                    Who Have Claims Secured by Property (Form 106D or 206D) due
                                                                    09/14/2018. Schedule E/F: Creditors Who Have Unsecured Claims
                                                                    (Form 106E/F or 206E/F) due 09/14/2018. Schedule G: Executory
                                                                    Contracts and Unexpired Leases (Form 106G or 206G) due
                                                                    09/14/2018. Schedule H: Your Codebtors (Form 106H or 206H)
                                                                    due 09/14/2018. Schedule I: Your Income (Form 106I) due
                                                                    09/14/2018. Schedule J: Your Expenses (Form 106J) due
                                                                    09/14/2018. Declaration About an Individual Debtors Schedules
                                                                    (Form 106Dec) due 09/14/2018. Statement of Financial Affairs
                                                                    (Form 107 or 207) due 09/14/2018. Chapter 13 Plan (LBR
                                                                    F3015-1) due by 09/14/2018. Chapter 13 Statement of Your
                                                                    Current Monthly Income and Calculation of Commitment Period
                                                                    (Form 122C-1) Due: 09/14/2018. Chapter 13 Calculation of Your
                                                                    Disposable Income (Form 122C-2) Due: 09/14/2018. Cert. of
                                                                    Credit Counseling due by 09/14/2018. Statement of Related Cases
                                                                    (LBR Form F1015-2) due 09/14/2018. Disclosure of
                                                                    Compensation of Attorney for Debtor (Form 2030) due
                                                                    09/14/2018. Declaration by Debtors as to Whether Income was
                                                                    Received from an Employer within 60-Days of the Petition Date
                                                                    (LBR Form F1002-1) due by 09/14/2018. Verification of Master
                                                                    Mailing List of Creditors (LBR Form F1007-1) due 09/14/2018.
                                                                    Incomplete Filings due by 09/14/2018.). (Golden, Stephen)
   09/14/2018                                                       (Entered: 09/14/2018)

   09/14/2018                             14                        Declaration by Debtor as to Whether Debtor(s) Received Income
                                          (8 pgs)                   From an Employer Within 60 Days of Petition (LBR Form F1002-

https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?917018730320613-L_1_0-1                                                                4/6
2/15/2019   Case 2:19-bk-10489-BR                   Doc 32-1CM/ECF - U.S.
                                                               Filed      Bankruptcy Court
                                                                       04/09/19            (v5.2.1 - LIVE)
                                                                                        Entered        04/09/19 09:31:43 Desc
                                                       Exhibit1)
                                                               1-10      Page     75  of   83
                                                                 Filed by Debtor Stephen Rawliegh Golden (RE: related
                                                              document(s)1 Voluntary Petition (Chapter 13)). (Golden, Stephen)
                                                              (Entered: 09/14/2018)

                                          15                        Rights and responsibilities agreement between chapter 13 debtors
                                          (5 pgs)                   and their attorneys Filed by Debtor Stephen Rawliegh Golden.
   09/14/2018                                                       (Golden, Stephen) (Entered: 09/14/2018)

                                          16                        Notice to Filer of Error and/or Deficient Document Document was
                                                                    not filed on the Court's Mandatory Form. THE FILER IS
                                                                    INSTRUCTED TO RE-FILE THE DOCUMENT WITH
                                                                    THE CORRECT MANDATORY FORM. (RE: related
                                                                    document(s)13 Chapter 13 Plan (LBR F3015-1) filed by Debtor
                                                                    Stephen Rawliegh Golden) (Carranza, Shemainee) (Entered:
   09/17/2018                                                       09/17/2018)

                                          17                        Order and Notice of Dismissal for Failure to File Schedules,
                                          (1 pg)                    Statements, and/or Plan - DEBTOR Dismissed (BNC) (Alcala,
   09/19/2018                                                       Maria) (Entered: 09/19/2018)

                                          19                        Motion to vacate dismissal and Reinstate Chapter 13 Filed by
                                          (23 pgs)                  Debtor Stephen Rawliegh Golden (Golden, Stephen) (Entered:
   09/20/2018                                                       09/20/2018)

                                          18                        BNC Certificate of Notice (RE: related document(s)17 ORDER
                                          (3 pgs)                   and notice of dismissal for failure to file schedules, statements,
                                                                    and/or plan (CACB AutoDismiss) (BNC)) No. of Notices: 22.
   09/21/2018                                                       Notice Date 09/21/2018. (Admin.) (Entered: 09/20/2018)

                                                                    Hearing Set (RE: related document(s) 19 Motion to vacate dismissal
                                                                    filed by Stephen Rawliegh Golden) Hearing to be held on
                                                                    10/16/2018 at 11:00 AM 255 E. Temple St. Courtroom 1368 Los
                                                                    Angeles, CA 90012. The hearing judge is Vincent Zurzolo
   09/21/2018                                                       (Pennington-Jones, Patricia) (Entered: 09/21/2018)

                                          20                        Chapter 13 Trustee's Final Report and Account . (Curry (TR),
   09/25/2018                             (4 pgs)                   Nancy) (Entered: 09/25/2018)

                                          21                        Order Denying Debtor's Motion to Vacate Dismissal And Resinstate
                                          (1 pg)                    Chapter 13 (BNC-PDF) (Related Doc # 19 ) Signed on
   10/18/2018                                                       10/18/2018 (Carranza, Shemainee) (Entered: 10/18/2018)

                                          22                        BNC Certificate of Notice - PDF Document. (RE: related
                                          (2 pgs)                   document(s)21 Order (Generic) (BNC-PDF)) No. of Notices: 1.
   10/20/2018                                                       Notice Date 10/20/2018. (Admin.) (Entered: 10/20/2018)

   11/01/2018                             23                        Request for courtesy Notice of Electronic Filing (NEF) Filed by
                                          (1 pg)                    Cramer, Christopher. (Cramer, Christopher) (Entered: 11/01/2018)
https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?917018730320613-L_1_0-1                                                                  5/6
2/15/2019   Case 2:19-bk-10489-BR                   Doc 32-1CM/ECF - U.S.
                                                               Filed      Bankruptcy Court
                                                                       04/09/19            (v5.2.1 - LIVE)
                                                                                        Entered        04/09/19 09:31:43      Desc
                                                       Exhibit 1-10 Page 76 of 83
                                          24                        Bankruptcy Case Closed - DISMISSED. An Order dismissing this
                                                                    case was entered and notice was provided to parties in interest.
                                                                    Since it appears that no further matters are required and that this
                                                                    case remain open, or that the jurisdiction of this Court continue, it is
                                                                    ordered that the Trustee is discharged, bond is exonerated, and the
                                                                    case is closed. (RE: related document(s)2 Meeting (AutoAssign
                                                                    Chapter 13), 19 Motion to vacate dismissal filed by Debtor Stephen
   11/02/2018                                                       Rawliegh Golden) (Vandensteen, Nancy) (Entered: 11/02/2018)




                                                             PACER Service Center
                                                                 Transaction Receipt
                                                                     02/15/2019 10:54:51
                                      PACER                                        Client
                                                      Pacerwolf:2558381:4814562
                                      Login:                                       Code:
                                                                                             2:18-bk-20152-VZ Fil
                                                                                             or Ent: filed Doc
                                                                                             From: 0 Doc To:
                                                                                   Search
                                      Description: Docket Report                             99999999 Term:
                                                                                   Criteria:
                                                                                             included Format:
                                                                                             html Page counts for
                                                                                             documents: included
                                      Billable
                                                      4                            Cost:    0.40
                                      Pages:




https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?917018730320613-L_1_0-1                                                                    6/6
Case 2:19-bk-10489-BR   Doc 32-1 Filed 04/09/19 Entered 04/09/19 09:31:43   Desc
                           Exhibit 1-10 Page 77 of 83




      EXHIBIT 10
2/15/2019   Case 2:19-bk-10489-BR                     Doc 32-1CM/ECF - U.S.
                                                                 Filed      Bankruptcy Court
                                                                         04/09/19            (v5.2.1 - LIVE)
                                                                                          Entered        04/09/19 09:31:43 Desc
                                                         Exhibit 1-10 Page 78 of 83
                                                                                                             DISMISSED, Pln13F, CLOSED


                                                     U.S. Bankruptcy Court
                                            Central District of California (Los Angeles)
                                             Bankruptcy Petition #: 2:18-bk-23069-SK
                                                                                               Date filed:   11/05/2018
 Assigned to: Sandra R. Klein                                                            Date terminated:    01/14/2019
 Chapter 13                                                                              Debtor dismissed:   12/18/2018
 Voluntary                                                                                   341 meeting:    12/14/2018
 Asset


 Debtor disposition: Dismissed for Other Reason

 Debtor                                                                           represented by Stephen R Golden
 Karen Golden                                                                                    Law Office of Stephen R. Golden
 2450 E. Del Mar Blvd. Unit 34                                                                   127 N. Madison Ave., Ste 101B
 Pasadena, CA 91107                                                                              Pasadena, CA 91101
 LOS ANGELES-CA                                                                                  626-584-7800
 626-399-8104                                                                                    Fax : 626-795-5940
 SSN / ITIN: xxx-xx-0596                                                                         Email: karen@stephengoldenlaw.com

 Trustee
 Kathy A Dockery (TR)
 801 Figueroa Street, Suite 1850
 Los Angeles, CA 90017
 (213) 996-4400

 U.S. Trustee
 United States Trustee (LA)
 915 Wilshire Blvd, Suite 1850
 Los Angeles, CA 90017
 (213) 894-6811


     Filing Date                        #                                                Docket Text

   11/05/2018                               1             Chapter 13 Voluntary Petition Individual . Fee Amount $310 Filed by Karen
                                            (8 pgs)       Golden (Golden, Stephen) Warning: See docket entries 6 and no 7 also for
                                                          corrective actions. Case also deficient: Summary of Assets and Liabilities
                                                          (Form 106Sum or 206Sum ) due 11/19/2018. Schedule A/B: Property
                                                          (Form 106A/B or 206A/B) due 11/19/2018. Schedule C: The Property
                                                          You Claim as Exempt (Form 106C) due 11/19/2018. Schedule D: Creditors
                                                          Who Have Claims Secured by Property (Form 106D or 206D) due
                                                          11/19/2018. Schedule E/F: Creditors Who Have Unsecured Claims (Form
                                                          106E/F or 206E/F) due 11/19/2018. Schedule G: Executory Contracts and
                                                          Unexpired Leases (Form 106G or 206G) due 11/19/2018. Schedule H:
https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?940148099027582-L_1_0-1                                                              1/6
2/15/2019   Case 2:19-bk-10489-BR                   Doc 32-1CM/ECF  - U.S.
                                                                Filed      Bankruptcy Court
                                                                        04/09/19            (v5.2.1 - LIVE)
                                                                                         Entered        04/09/19 09:31:43 Desc
                                                       Exhibit  1-10      Page     79  of   83
                                                       Your Codebtors (Form 106H or 206H) due 11/19/2018. Schedule I: Your
                                                       Income (Form 106I) due 11/19/2018. Schedule J: Your Expenses (Form
                                                       106J) due 11/19/2018. Declaration About an Individual Debtors Schedules
                                                       (Form 106Dec) due 11/19/2018. Statement of Financial Affairs (Form 107
                                                       or 207) due 11/19/2018. Chapter 13 Plan (LBR F3015-1) due by
                                                       11/19/2018. Chapter 13 Statement of Your Current Monthly Income and
                                                       Calculation of Commitment Period (Form 122C-1) Due: 11/19/2018.
                                                       Chapter 13 Calculation of Your Disposable Income (Form 122C-2) Due:
                                                       11/19/2018.Statement of Related Cases (LBR Form F1015-2) due
                                                       11/19/2018. Disclosure of Compensation of Attorney for Debtor (Form
                                                       2030) due 11/19/2018. Declaration by Debtors as to Whether Income was
                                                       Received from an Employer within 60-Days of the Petition Date (LBR Form
                                                       F1002-1) due by 11/19/2018. Incomplete Filings due by
                                                       11/19/2018.Modified on 11/6/2018 (Kaaumoana, William). (Entered:
                                                       11/05/2018)

                                          2               Statement About Your Social Security Number (Official Form 121) Filed by
   11/05/2018                                             Debtor Karen Golden. (Golden, Stephen) (Entered: 11/05/2018)

                                          3               Certificate of Credit Counseling Filed by Debtor Karen Golden. (Golden,
   11/05/2018                             (1 pg)          Stephen) (Entered: 11/05/2018)

                                          4               Verification of Master Mailing List of Creditors (LBR Form F1007-1) Filed
   11/05/2018                             (2 pgs)         by Debtor Karen Golden. (Golden, Stephen) (Entered: 11/05/2018)

                                          5               Meeting of Creditors with 341(a) meeting to be held on 12/14/2018 at
                                          (3 pgs)         09:00 AM at RM 1, 915 Wilshire Blvd., 10th Floor, , Los Angeles, CA
                                                          90017. Confirmation hearing to be held on 01/10/2019 at 10:00 AM at
                                                          Crtrm 1575, 255 E Temple St., Los Angeles, CA 90012. Proof of Claim
   11/05/2018                                             due by 01/14/2019. (Golden, Stephen) (Entered: 11/05/2018)

                                                          Set Case Commencement Deficiency Deadlines (ccdn) (RE: related
                                                          document(s)1 Voluntary Petition (Chapter 13) filed by Debtor Karen
                                                          Golden) Statement of Related Cases (LBR Form F1015-2) due
                                                          11/19/2018. Disclosure of Compensation of Attorney for Debtor (Form
                                                          2030) due 11/19/2018. Declaration by Debtors as to Whether Income was
                                                          Received from an Employer within 60-Days of the Petition Date (LBR Form
                                                          F1002-1) due by 11/19/2018. Incomplete Filings due by 11/19/2018.
   11/05/2018                                             (Kaaumoana, William) (Entered: 11/06/2018)

   11/05/2018                                             Set Case Commencement Deficiency Deadlines (def/deforco) (RE: related
                                                          document(s)1 Voluntary Petition (Chapter 13) filed by Debtor Karen
                                                          Golden) Summary of Assets and Liabilities (Form 106Sum or 206Sum )
                                                          due 11/19/2018. Schedule A/B: Property (Form 106A/B or 206A/B) due
                                                          11/19/2018. Schedule C: The Property You Claim as Exempt (Form 106C)
                                                          due 11/19/2018. Schedule D: Creditors Who Have Claims Secured by
                                                          Property (Form 106D or 206D) due 11/19/2018. Schedule E/F: Creditors
                                                          Who Have Unsecured Claims (Form 106E/F or 206E/F) due 11/19/2018.
https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?940148099027582-L_1_0-1                                                               2/6
2/15/2019   Case 2:19-bk-10489-BR                   Doc 32-1CM/ECF  - U.S.
                                                                Filed      Bankruptcy Court
                                                                        04/09/19            (v5.2.1 - LIVE)
                                                                                         Entered        04/09/19 09:31:43 Desc
                                                       Exhibit  1-10      Page     80  of   83
                                                       Schedule G: Executory Contracts and Unexpired Leases (Form 106G or
                                                       206G) due 11/19/2018. Schedule H: Your Codebtors (Form 106H or
                                                       206H) due 11/19/2018. Schedule I: Your Income (Form 106I) due
                                                       11/19/2018. Schedule J: Your Expenses (Form 106J) due 11/19/2018.
                                                       Declaration About an Individual Debtors Schedules (Form 106Dec) due
                                                       11/19/2018. Statement of Financial Affairs (Form 107 or 207) due
                                                       11/19/2018. Chapter 13 Plan (LBR F3015-1) due by 11/19/2018. Chapter
                                                       13 Statement of Your Current Monthly Income and Calculation of
                                                       Commitment Period (Form 122C-1) Due: 11/19/2018. Chapter 13
                                                       Calculation of Your Disposable Income (Form 122C-2) Due: 11/19/2018.
                                                       Incomplete Filings due by 11/19/2018. (Kaaumoana, William) (Entered:
                                                       11/06/2018)

                                          6               Case Commencement Deficiency Notice (BNC) (RE: related document(s)1
                                          (1 pg)          Voluntary Petition (Chapter 13) filed by Debtor Karen Golden)
   11/06/2018                                             (Kaaumoana, William) (Entered: 11/06/2018)

                                          7               ORDER to comply with bankruptcy rule 1007/3015(b) and notice of intent
                                          (1 pg)          to dismiss case (BNC) (RE: related document(s)1 Voluntary Petition
                                                          (Chapter 13) filed by Debtor Karen Golden) (Kaaumoana, William)
   11/06/2018                                             (Entered: 11/06/2018)

                                          8               Request for courtesy Notice of Electronic Filing (NEF) Filed by Smith,
   11/06/2018                             (1 pg)          Valerie. (Smith, Valerie) (Entered: 11/06/2018)

                                          9               Request for courtesy Notice of Electronic Filing (NEF) Filed by Fujimoto,
   11/08/2018                             (1 pg)          Daniel. (Fujimoto, Daniel) (Entered: 11/08/2018)

                                          10              BNC Certificate of Notice (RE: related document(s)5 Meeting (AutoAssign
                                          (4 pgs)         Chapter 13)) No. of Notices: 3. Notice Date 11/08/2018. (Admin.)
   11/08/2018                                             (Entered: 11/08/2018)

                                          11              BNC Certificate of Notice (RE: related document(s)6 Case
                                          (2 pgs)         Commencement Deficiency Notice (BNC)) No. of Notices: 1. Notice Date
   11/08/2018                                             11/08/2018. (Admin.) (Entered: 11/08/2018)

                                          12              BNC Certificate of Notice (RE: related document(s)7 ORDER to comply
                                          (2 pgs)         with bankruptcy rule 1007/3015(b) and notice of intent to dismiss case (Ch
                                                          7/13) (BNC)) No. of Notices: 1. Notice Date 11/08/2018. (Admin.)
   11/08/2018                                             (Entered: 11/08/2018)

                                                          Receipt of Voluntary Petition (Chapter 13)(2:18-bk-23069) [misc,volp13] (
                                                          310.00) Filing Fee. Receipt number 48040738. Fee amount 310.00. (re:
   11/13/2018                                             Doc# 1) (U.S. Treasury) (Entered: 11/13/2018)

   11/19/2018                             13              Chapter 13 Plan (LBR F3015-1) Filed by Debtor Karen Golden (RE:
                                          (14 pgs)        related document(s) Set Case Commencement Deficiency Deadlines
                                                          (def/deforco) (RE: related document(s)1 Voluntary Petition (Chapter 13)
https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?940148099027582-L_1_0-1                                                                3/6
2/15/2019   Case 2:19-bk-10489-BR                   Doc 32-1CM/ECF   - U.S.
                                                                 Filed      Bankruptcy Court
                                                                         04/09/19            (v5.2.1 - LIVE)
                                                                                          Entered        04/09/19 09:31:43 Desc
                                                       Exhibit   1-10      Page     81  of   83
                                                       filed by Debtor Karen Golden) Summary of Assets and Liabilities (Form
                                                       106Sum or 206Sum ) due 11/19/2018. Schedule A/B: Property (Form
                                                       106A/B or 206A/B) due 11/19/2018. Schedule C: The Property You Claim
                                                       as Exempt (Form 106C) due 11/19/2018. Schedule D: Creditors Who
                                                       Have Claims Secured by Property (Form 106D or 206D) due 11/19/2018.
                                                       Schedule E/F: Creditors Who Have Unsecured Claims (Form 106E/F or
                                                       206E/F) due 11/19/2018. Schedule G: Executory Contracts and Unexpired
                                                       Leases (Form 106G or 206G) due 11/19/2018. Schedule H: Your
                                                       Codebtors (Form 106H or 206H) due 11/19/2018. Schedule I: Your
                                                       Income (Form 106I) due 11/19/2018. Schedule J: Your Expenses (Form
                                                       106J) due 11/19/2018. Declaration About an Individual Debtors Schedules
                                                       (Form 106Dec) due 11/19/2018. Statement of Financial Affairs (Form 107
                                                       or 207) due 11/19/2018. Chapter 13 Plan (LBR F3015-1) due by
                                                       11/19/2018. Chapter 13 Statement of Your Current Monthly Income and
                                                       Calculation of Commitment Period (Form 122C-1) Due: 11/19/2018.
                                                       Chapter 13 Calculation of Your Disposable Income (Form 122C-2) Due:
                                                       11/19/2018. Incomplete Filings due by 11/19/2018.). (Golden, Stephen)
                                                       (Entered: 11/19/2018)

                                          14              Schedule A/B Individual: Property (Official Form 106A/B or 206A/B) ,
                                          (20 pgs)        Schedule C: The Property You Claimed as Exempt (Official Form 106C) ,
                                                          Schedule D Individual: Creditors Who Have Claims Secured by Property
                                                          (Official Form 106D or 206D) , Schedule E/F Individual: Creditors Who
                                                          Have Unsecured Claims (Official Form 106F or 206F) , Statement of
                                                          Related Cases (LBR Form 1015-2.1) , Summary of Assets and Liabilities
                                                          for Individual (Official Form 106Sum or 206Sum) Filed by Debtor Karen
                                                          Golden (RE: related document(s) Set Case Commencement Deficiency
   11/19/2018                                             Deadlines (def/deforco)). (Golden, Stephen) (Entered: 11/19/2018)

                                          15              Schedule G Individual: Executory Contracts and Unexpired Leases (Official
                                          (13 pgs)        Form 106G or 206G) , Schedule H Individual: Your Codebtors (Official
                                                          Form 106H or 206H) , Schedule I Individual: Your Income (Official Form
                                                          106I) , Schedule J: Your Expenses (Official Form 106J) , Declaration About
                                                          an Individual Debtor's Schedules (Official Form 106Dec) , Statement of
                                                          Financial Affairs for Individual Filing for Bankruptcy (Official Form 107 or
                                                          207) Filed by Debtor Karen Golden (RE: related document(s) Set Case
                                                          Commencement Deficiency Deadlines (def/deforco)). (Golden, Stephen)
   11/19/2018                                             (Entered: 11/19/2018)

                                          16              Rights and responsibilities agreement between chapter 13 debtors and their
                                          (20 pgs)        attorneys , Disclosure of Compensation of Attorney for Debtor (Official
                                                          Form 2030) , Declaration by Debtor as to Whether Debtor(s) Received
                                                          Income From an Employer Within 60 Days of Petition (LBR Form F1002-
                                                          1) , Chapter 13 Statement of Your Current Monthly Income and Calculation
                                                          of Commitment Period for 5 Years, Disposable Income Is Determined
                                                          (Official Form 122C-1) , Chapter 13 Calculation of Your Disposable
                                                          Income (Official Form 122C-2) Filed by Debtor Karen Golden. (Golden,
   11/19/2018                                             Stephen) (Entered: 11/19/2018)

https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?940148099027582-L_1_0-1                                                                  4/6
2/15/2019   Case 2:19-bk-10489-BR                   Doc 32-1CM/ECF  - U.S.
                                                                Filed      Bankruptcy Court
                                                                        04/09/19            (v5.2.1 - LIVE)
                                                                                         Entered        04/09/19 09:31:43 Desc
                                                       Exhibit 1-10 Page 82 of 83
   11/20/2018                                          ***Statistics Reporting*** Motion for Valuation of Security(CM27). (RE:
                                                       related document(s)13 Chapter 13 Plan (LBR F3015-1) filed by Debtor
                                                       Karen Golden) (Francis, Dawnette) (Entered: 11/20/2018)

                                          17              Notice of Deficiency of Filing Fees Required to Add Additional Creditors
                                          (1 pg)          (BNC) (RE: related document(s)14 Schedule A/B: Property (Official Form
                                                          106A/B or 206A/B) filed by Debtor Karen Golden, Schedule C: The
                                                          Property You Claimed as Exempt (Official Form 106C), Schedule D:
                                                          Creditors Who Have Claims Secured by Property (Official Form 106D or
                                                          206D), Schedule E/F: Creditors Who Have Unsecured Claims (Official
                                                          Form 106F or 206F), Statement of Related Cases (LBR Form 1015-2.1),
                                                          Summary of Assets and Liabilities (Official Form 106Sum or 206Sum))
   11/20/2018                                             (Francis, Dawnette) (Entered: 11/20/2018)

                                          18              BNC Certificate of Notice (RE: related document(s)17 Notice of Deficiency
                                          (2 pgs)         of Filing Fees Required to Add Additional Creditors (BNC)) No. of
   11/22/2018                                             Notices: 1. Notice Date 11/22/2018. (Admin.) (Entered: 11/22/2018)

                                          19              Order and Notice of Dismissal for Failure to File Schedules, Statements,
                                          (1 pg)          and/or Plan - DEBTOR Dismissed (BNC) (Gomez, Andrea) (Entered:
   11/26/2018                                             11/26/2018)

                                          20              Notice and Order vacating order of dismissal for Debtor - Due to clerical
                                          (1 pg)          error (BNC) Signed on 11/27/2018. (Smith, Cynthia Joyce) (Entered:
   11/27/2018                                             11/27/2018)

                                                          Receipt of Amendment Filing Fee - $31.00 by 01. Receipt Number
   11/27/2018                                             20231412. (admin) (Entered: 11/27/2018)

                                          21
   11/28/2018                             (4 pgs)         Notice of Hearing Filed by. (Dockery (TR), Kathy) (Entered: 11/28/2018)

                                          22              BNC Certificate of Notice (RE: related document(s)19 ORDER and notice
                                          (2 pgs)         of dismissal for failure to file schedules, statements, and/or plan (CACB
                                                          AutoDismiss) (BNC)) No. of Notices: 4. Notice Date 11/28/2018.
   11/28/2018                                             (Admin.) (Entered: 11/28/2018)

                                          23              BNC Certificate of Notice (RE: related document(s)20 Vacating order of
                                          (2 pgs)         dismissal - Due to clerical error (Order and Notice) (BNC)) No. of
   11/29/2018                                             Notices: 4. Notice Date 11/29/2018. (Admin.) (Entered: 11/29/2018)

                                          24              Chapter 13 Trustee's declaration that debtor failed to appear for
   12/17/2018                             (3 pgs)         examination. (Dockery (TR), Kathy) (Entered: 12/17/2018)

   12/18/2018                             25              ORDER and notice of dismissal for failure to appear at 341(a) meeting -
                                          (1 pg)          Debtor Dismissed. (BNC) Signed on 12/18/2018 (RE: related


https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?940148099027582-L_1_0-1                                                               5/6
2/15/2019   Case 2:19-bk-10489-BR                   Doc 32-1CM/ECF - U.S.
                                                               Filed      Bankruptcy Court
                                                                       04/09/19            (v5.2.1 - LIVE)
                                                                                        Entered        04/09/19 09:31:43 Desc
                                                       Exhibit 1-10      Page     83  of   83
                                                       document(s)5 Meeting (AutoAssign Chapter 13)). 24. (Ly, Lynn) (Entered:
                                                       12/18/2018)

                                          26              BNC Certificate of Notice (RE: related document(s)25 ORDER and notice
                                          (3 pgs)         of dismissal for failure to appear at 341(a) meeting (Option A or Option B)
                                                          (BNC)) No. of Notices: 18. Notice Date 12/20/2018. (Admin.) (Entered:
   12/20/2018                                             12/20/2018)

                                          27              Chapter 13 Trustee's Final Report and Account . (Dockery (TR), Kathy)
   01/10/2019                             (4 pgs)         (Entered: 01/10/2019)

                                          28              Bankruptcy Case Closed - DISMISSED. An Order dismissing this case
                                                          was entered and notice was provided to parties in interest. Since it appears
                                                          that no further matters are required and that this case remain open, or that
                                                          the jurisdiction of this Court continue, it is ordered that the Trustee is
                                                          discharged, bond is exonerated, and the case is closed. (Fortier, Stacey)
   01/14/2019                                             (Entered: 01/14/2019)




                                                             PACER Service Center
                                                                 Transaction Receipt
                                                                     02/15/2019 10:57:27
                                      PACER                                        Client
                                                      Pacerwolf:2558381:4814562
                                      Login:                                       Code:
                                                                                             2:18-bk-23069-SK Fil
                                                                                             or Ent: filed Doc
                                                                                             From: 0 Doc To:
                                                                                   Search
                                      Description: Docket Report                             99999999 Term:
                                                                                   Criteria:
                                                                                             included Format:
                                                                                             html Page counts for
                                                                                             documents: included
                                      Billable
                                                      4                            Cost:    0.40
                                      Pages:




https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?940148099027582-L_1_0-1                                                                  6/6
